Exhibit 10.25

Manufacturing and Service Contract

For Commercial and Developmental Products

Targanta Therapeutics Corporation

 

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 -    DEFINITIONS    1 ARTICLE 2 -    DESCRIPTION OF
WORK    7 ARTICLE 3 -    MANUFACTURE    9 ARTICLE 4 -    VOLUMES AND ALTERNATE
SOURCE    13 ARTICLE 5 -    FORECASTS AND PURCHASE ORDERS    14 ARTICLE 6 -   
PRICE AND PAYMENT    16 ARTICLE 7 -    QUALITY AGREEMENT    19 ARTICLE 8 -   
INDEMNIFICATION AND LIABILITIES    19 ARTICLE 9 -    CONFIDENTIALITY    21
ARTICLE 10 -    REPRESENTATIONS AND WARRANTIES    23 ARTICLE 11 -   
INTELLECTUAL PROPERTY    24 ARTICLE 12 -    TERM AND TERMINATION    25
ARTICLE 13 -    NOTICES    28 ARTICLE 14 -    WAIVER    28 ARTICLE 15 -   
ASSIGNMENT OF AGREEMENT    28 ARTICLE 16 -    GOVERNING LAW    29 ARTICLE 17 -
   FORCE MAJEURE    29 ARTICLE 18 -    TITLE OF GOODS AND EQUIPMENT    30
ARTICLE 19 -    ENTIRE AGREEMENT    31 ARTICLE 20 -    SEVERABILITY    31
ARTICLE 21 -    INDEPENDENT CONTRACTORS    31 ARTICLE 22 -    AMENDMENTS    32
ARTICLE 23 -    HEADINGS    32

 

i



--------------------------------------------------------------------------------

ARTICLE 24 -    REVIEW BY LEGAL COUNSEL    32 ARTICLE 25 -    RECALL    32
ARTICLE 26 -    ENGLISH LANGUAGE    33 ARTICLE 27 -    EXPORT PROVISION    33
ARTICLE 28 -    ACKNOWLEDGEMENT OF COMPETITION FOR COMPETITIVE PRODUCTS OR
SERVICES    33 ARTICLE 29 -    EXECUTION    33

ATTACHMENTS

 

Attachment “A” – Product Supplements (“A1” for the first Product, “A2” for the
second Product, etc.)

A1.1   Product Identification

A1.2   Product Testing Specification

A1.3   Materials Supplied By Customer And BVL

A1.4   Forecasts

A1.4.1    [*] Forecasts

A1.4.2    Rolling [*] Forecast

A1.5   Pricing

A1.6   Launch Plan

Attachment “B” – Purchase Order Requirements Attachment “C” – [*] Storage Fees
Attachment “D” – Documents Supplied with Batch Release Attachment “E” – Quality
Agreement Attachment “F” – Customer Supplied Equipment Additional Attachments
for Use if “Territory” for any Product Includes the European Union: Attachment
“G” – Representation regarding Customer’s Qualified Person Attachment “H” – cGMP
Facility Compliance Certificate Attachment “I” – Statement relating to GMP
Status of the Manufacture & Supply of API Attachment “J” – Certificate of
Analysis for use in the European Union Member States

 

ii



--------------------------------------------------------------------------------

Manufacturing and Service Contract

For Commercial and Developmental Products

This Manufacturing and Service Contract for Commercial and Developmental
Products (hereinafter this “Agreement”) is made effective as of August 22, 2008
(the “Effective Date”), by Ben Venue Laboratories, Inc., a corporation organized
and existing under the laws of Delaware, with its principal office at 300
Northfield Road, Bedford, Ohio 44146 (hereinafter “BVL”) and Targanta
Therapeutics Corporation, a corporation organized and existing under the laws of
Delaware, with its principal place of business at 225 S. East Street,
Indianapolis, IN 46202 (hereinafter “Customer”). BVL and Customer may be
referred to in this Agreement jointly as the “Parties” or individually as a
“Party.”

WITNESSETH:

WHEREAS, Customer is active in the pharmaceutical business and is the owner or
licensee of rights to certain proprietary technical information, patents and/or
patent applications relating to Product (as defined below); and

WHEREAS, BVL provides services to the pharmaceutical industry as a contract
manufacturer which supplies its customers with sterile finished dosage forms
which it has converted from materials supplied by those customers and/or
supplied by BVL and provides Developmental services for sterile dosage forms;
and

WHEREAS, Customer and BVL desire to formalize their relationship through this
Agreement for the Development and Manufacture (as defined below) of Product and
intend for this Agreement to govern the Parties’ relationship; and

WHEREAS, BVL possesses the requisite expertise, personnel and Facilities (as
defined below) for the Development and Manufacture of finished sterile dosage
forms of Product and is willing to provide Development services, allocate and
commit resources and Manufacture such Product(s) on a contract basis, for
Customer; and

WHEREAS, Customer desires for BVL to reserve capacity and resources in order to
provide Development and Manufacturing services for Customer per the terms of
this Agreement.

NOW, THEREFORE, Customer and BVL agree as follows:

ARTICLE 1 - DEFINITIONS

In this Agreement, the following terms shall have the meanings set forth below:

1.1. “Act” means the US Federal Food, Drug and Cosmetic Act of 1938, the Public
Health Service Act of 1944 and the regulations promulgated under those acts, as
may be amended from time to time.

1.2. “Active Pharmaceutical Ingredient” or “API” shall mean bulk supplies of the
pharmacologically active compound(s) comprising Product and listed in each
Attachment “A#.3,” (i.e., A1.3) which Customer will provide to BVL in bulk form,
from time to time, for the sole purpose of Development and Manufacture of
Product for Customer.

 

1



--------------------------------------------------------------------------------

1.3. “Affiliate” shall mean: (a) any corporation or other business entity, fifty
percent (50%) or more of the voting stock or voting equity interests of which
are owned directly or indirectly by a Party; or (b) any corporation or other
business entity which directly or indirectly owns fifty percent (50%) or more of
the voting stock or voting equity interests of a Party; or (c) any corporation
or business entity directly or indirectly controlling or under control of a
corporation or business entity as described in (a) or (b). For purposes of this
definition, the term “control” shall mean ownership, directly or indirectly, of
fifty percent (50%) or more of the voting stock or voting equity interests of a
corporation or other business entity.

1.4. “Agency” and “Agencies” shall mean the regulatory entities for each
respective country, states and/or territories in the Regulatory Territory,
including, but not limited to, (a) in the United States, the FDA; in Canada and
its Provinces, the Canadian Health Protection Branch; for any member state of
the European Union, the European Medicines Agency (hereinafter the “EMEA”); and
for Japan, the Japanese Ministry of Health, Labor and Welfare; (b) any successor
organization of any such entity; and (c) any other government regulatory
authority with regulatory oversight of the Manufacturing or use of Product in or
for all or any part of the Regulatory Territory.

1.5. “Alternate Source” shall have the meaning ascribed thereto in Section 4.2.

1.6. “Applicable Law” shall mean all applicable ordinances, rules, regulations,
laws, guidelines, guidance, statutes, requirements and court orders of any kind
whatsoever, as amended from time to time, including the bodies of law and
regulations (including without limitation, the Act and cGMP or its equivalent)
for each country or territory within the Regulatory Territory.

1.7. “Batch” shall mean a specific quantity of Product that is intended to be of
uniform character and quality and is produced during the same cycle of
Manufacture as defined by the applicable Batch Record. The Batch size for each
Product is specified in each Attachment “A#.1” (i.e., A1.1) to this Agreement.
“Lot” shall have the same meaning as Batch.

1.8. “Batch Records” shall have the meaning ascribed thereto in Section 3.9.2.

1.9. “BVL Improvements” shall have the meaning set forth in Section 11.4.

1.10. “BVL Indemnitees” shall have the meaning ascribed thereto in Section 8.1.

1.11. “BVL Technology” shall mean the Technology of BVL that: (a) exists prior
to the Effective Date; or (b) is developed or obtained by or on behalf of BVL
independent of this Agreement and without reliance upon Confidential Information
of Customer; or (c) is developed by BVL after the Effective Date without
reference to Confidential Information of Customer and is not a Customer
Improvement or Customer Technology.

1.12. “cGMP” shall mean (i) the Current Good Manufacturing Practices set forth
in 21 C.F.R. 210 and 21 C.F.R. 211 and relevant regulations and FDA guidance
documents; (ii) the European Community Directive 91/356/EEC, Directive
2001/20/EC, Directive 2001/83/EC and all relevant implementations of such
directives and relevant guidelines including the EC Guidelines, as may be
amended or supplemented from time to time, and (iii) any other Applicable Laws
in those countries or territories within the Regulatory Territory in which
Product

 

2



--------------------------------------------------------------------------------

will be distributed, sold or used governing manufacturing practices and
standards that pertain to the Manufacture of Product. In the event of any
conflict among Applicable Laws pertaining to the Manufacture of Product, current
Good Manufacturing Practices as specified in the United States Code of Federal
Regulations will be applied unless the Parties agree otherwise in writing.

1.13. “Certificate of Analysis” shall mean a summary of the test results from
testing to be conducted by BVL in accordance with the applicable Specifications,
including the test methods, specification parameters, and the pass/fail
criteria, used to show that the Batch meets applicable Specifications and to
confirm the identity, strength, quality, purity and other characteristics of a
specific Batch of Product, including review and approval by the appropriate
quality assurance department at BVL.

1.14. “Certificate of Compliance” shall mean a document, signed by an authorized
representative of BVL, attesting that a particular Batch was manufactured in
accordance with cGMP and other Applicable Law and in accordance with the
Manufacturing Process.

1.15. “Claims” shall have the meaning ascribed thereto in Section 8.1.

1.16. “Composition” shall mean any components and/or raw materials that are used
in the Manufacturing of Product and listed in each Attachment “A#.3” (i.e.,
A1.3) hereto, which are to be supplied by either BVL or Customer, as indicated
in the Attachment.

1.17. “Confidential Information” shall have the meaning set forth in
Section 9.1.

1.18. “Contract Quarter” shall mean each three (3) month period commencing on
January 1, April 1, July 1, or October 1, during the term of this Agreement,
provided that the first Contract Quarter shall commence on the Effective Date
and end on the last day of the then-existing quarter and the last Contract
Quarter shall end on the expiration or termination of this Agreement.

1.19. “Contract Year” shall mean each twelve (12) month period commencing on
January 1, and each successive twelve month period thereafter ending on
December 31 of the same year; provided that regardless of the Effective Date,
the Contract Year of the initial year of the Agreement shall commence on the
Effective Date and end on December 31 of the initial year; the Contract Year for
the final year of the Agreement shall end on December 31 or in the event of a
termination of the Agreement, upon the effective date of termination, whichever
occurs first.

1.20. “Customer Improvements” shall have the meaning set forth in Section 11.3.

1.21. “Customer Indemnitees” shall have the meaning ascribed thereto in
Section 8.2.

1.22. “Customer Technology” shall mean: (a) API; (b) Product and any
intermediates or derivatives thereof; (c) Specifications and documentation
provided by Customer or developed for Customer by BVL under this Agreement,
including the Product-specific portions of the Master Production Record; (d) the
Technology of Customer owned, developed or obtained by or on behalf of Customer
prior to the Effective Date, or developed or obtained by or on behalf of
Customer after the Effective Date independent of this Agreement and without
reliance upon the Confidential Information of BVL, BVL Improvements or BVL
Technology; and (e) any Technology, whether or not if falls within the
definition of (a) through (d) above, that is a Customer Improvement.

 

3



--------------------------------------------------------------------------------

1.23. “Development,” “Develop,” “Developmental” shall mean all of the services
provided by BVL to Customer under this Agreement in support of the development
of the processes and procedures for the Manufacture of Product as defined by
proposals submitted by BVL to Customer and agreed upon by Customer.

1.24. “Disclosing Party” means the party which is directly or indirectly
disclosing Confidential Information to the other Party pursuant to this
Agreement. The Disclosing Party may also act as the Receiving Party of the other
party’s Confidential Information.

1.25. “Drug Master File” or “DMF” means a drug master file providing detailed
information about the facility, the equipment and manufacturing processes as
relevant to API and Product and such other information as required by Applicable
Laws, including 21 C.F.R. Section 314.420 and to the extent applicable any
equivalent requirement under Applicable Laws including as required by the
Committee for Proprietary Medicinal Products Note for Guidance on the European
Drug Master File Procedure for Active Ingredients.

1.26. “Equipment” shall mean the equipment described in the Master Production
Record which is: (a) owned or leased by BVL or (b) owned or leased by Customer
and provided to BVL, as listed in Attachment “F” to this Agreement, and in each
case will be used by BVL for the Development and/or Manufacture of Product in
accordance with the terms and conditions of this Agreement.

1.27. “Facility” and “Facilities” shall mean BVL’s facility located at 300
Northfield Road, Bedford, Ohio, and its facility located at 19200 Treat Road,
Walton Hills, Ohio, and all other BVL facilities used in the Manufacturing of
Product; provided that such other facilities have been agreed upon by the
Parties in writing in advance of the use of any such facility in the Development
or Manufacture of Products.

1.28. “FDA” shall mean the U.S. Food and Drug Administration and any successor
agency.

1.29. “FDCA” shall mean the United States Federal Food, Drug and Cosmetic Act,
21 U.S.C. §§321 et seq., as amended from time to time.

1.30. “Firm Order” shall mean a binding commitment, as established by a Purchase
Order issued by Customer, to have a Batch of Product Manufactured by BVL
hereunder.

1.31. “[*] Forecast” shall have the meaning ascribed thereto in Section 5.1.

1.32. “Force Majeure” shall have the meaning set forth in Article 17.

1.33. “Forecasts” shall mean the collective reference to the [*] Forecast and
the Rolling Forecast.

1.34. “Immediately” shall mean within twenty-four (24) hours.

1.35. “Improvements” shall mean all Technology and discoveries, inventions,
developments, modifications, innovations, updates, enhancements, improvements,
writings or rights (whether or not protectable under patent, trademark,
copyright or similar laws) that are conceived, discovered, invented, developed,
created, made or reduced to practice in whole or in part by BVL or any permitted
agents in the use of API or the Manufacture of Product or in the performance by
BVL or any of its agents of services related to the Product under this
Agreement.

 

4



--------------------------------------------------------------------------------

1.36. “Investigation” shall mean a detailed and thorough review of any atypical
Manufacturing deviation (or any other matter requiring review pursuant to the
terms of this Agreement or at Customer’s request) that is documented in a
written report and approved at a senior management level. Each such written
report shall include, without limitation, a detailed description of the atypical
event, deviation or other matter, all steps taken to review such atypical event,
deviation or other matter, a root cause analysis, which other lots of Customer
Product were affected, if any, the proposed and/or taken corrective actions with
applicable timelines and a recommendation for permanent correction.

1.37. “Manufacture,” “Manufacturing,” and “Manufactured” shall mean all
operations of BVL in the scheduling, procuring and handling of components for,
production, packaging, labeling, warehousing, quality control testing (including
in-process, release and stability testing when applicable), handling, storage,
release and shipping of Product to meet the Specification for Product.

1.38. “Manufacturing Process” shall mean any and all processes (or any step in
any process) to be used by BVL to Manufacture Product in conformance with the
Master Production Record, as evidenced in the Batch Records, and other mutually
agreed upon standard operating procedures.

1.39. “Marketing Authorization” shall mean an NDA filed with an Agency outside
the United States.

1.40. “Obsolete Materials” shall have the meaning set forth in Section 6.4.2.

1.41. “Master Production Record” shall mean the documents that specify or
reference the complete set of formal instructions for the Manufacture of
Product, including material descriptions, in process testing and production
specifications used in the production process, developed and mutually approved
by BVL and Customer under the terms of this Agreement.

1.42. “NDA” shall mean a New Drug Application filed with the FDA or an
equivalent filing outside the United States.

1.43. “Order Deficit” shall have the meaning set forth in Paragraph 5.4.

1.44. “Party” or “Parties” shall have that meaning as set first in the first
unnumbered paragraph of this Agreement.

1.45. “Product” and “Products” shall mean each of the final packaged dosage
forms of the product(s) listed separately in each Attachment “A#.1” (i.e., A1.1)
to this Agreement, as each such Attachment “A” may be amended from time to time
in writing by the Parties.

1.46. “Product Improvement” shall mean any Improvement under this Agreement that
(i) constitutes an improvement or new use of API or Product, including, but not
limited to: (i) new formulations of API or Product; or (ii) improvements or new
methods in the manufacture of API or Product.

1.47. “Promptly” shall mean within [*].

 

5



--------------------------------------------------------------------------------

1.48. “Purchase Order” shall mean a written form submitted by Customer to BVL
authorizing BVL to perform the Manufacture of Product or Development or other
services as specified on the document and which references this Agreement or a
quotation number provided by BVL or another document provided by BVL outlining
the services to be performed, the price to be paid, and containing each of the
requirements set forth on Attachment “B.”

1.49. “Qualified Person” shall have the meaning set forth within the European
Union Directives, including without limitation, identified in Article 49 of
Directive 2001/82/EC.

1.50. “Quality Agreement” shall mean the separate quality agreement to be
executed at the same time as this Agreement by BVL and Customer and attached
hereto as Attachment “E.” The Quality Agreement constitutes an integrated part
of this Agreement and defines the quality assurance and regulatory
responsibilities of the Parties as they relate to this Agreement.

1.51. “Receiving Party” shall mean the party to which Confidential Information
is directly or indirectly disclosed.

1.52. “Records” shall have the meaning ascribed thereto in Section 3.8.

1.53. “Regulatory Territory” shall mean the United States, the European Union
and its member states, Canada and its provinces, Japan, Australia, China, India,
Brazil, and Mexico, and such additional countries and/or territories that the
Parties agree to include as part of the Regulatory Territory in accordance with
Section 3.5.

1.54. “Representative” shall have the meaning ascribed thereto in Section 2.4.

1.55. “Rolling Forecast” shall have the meaning ascribed thereto in Section 5.3.

1.56. “SOP’s” of a Party shall mean such Party’s standard operating procedures
as defined in the controlled written documentation of such Party. All SOPs shall
be consistent with Applicable Law and generally prevailing industry standards.

1.57. “Specification” shall mean the written specifications and quality
standards, including tests, analytical procedures and acceptance criteria that
are established to confirm the characteristics and quality of Product which are
mutually agreed to in writing and are contained or referenced in the Master
Production Record for Product or as otherwise mutually agreed to in writing by
the Parties in accordance with the procedures set forth in Section 3.3 and the
Quality Agreement.

1.58. “Technology” shall mean all methods, techniques, trade secrets,
copyrights, inventions, know-how, data, documentation, processes, procedures,
regulatory submissions, specifications and other intellectual property of any
kind (whether or not protectable under patent, trademark, copyright or similar
laws).

1.59. “Temporary Storage Period” shall have that meaning ascribed in
Section 6.6.

1.60. “Territory” shall mean worldwide.

1.61. “Third Party” shall mean any person or entity other than a Party to this
Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 2 - DESCRIPTION OF WORK

2.1. API and Composition.

2.1.1. Customer shall, at its own expense, supply BVL with sufficient quantities
of API and other Customer-supplied Composition needed for the Development or
Manufacture of Product, as specified in the Purchase Orders, in order to meet
Customer’s requirements as set forth in Section 4.1 for commercial,
Developmental and/or other quantities of Product in finished dosage form.
Customer will provide API and any other mutually agreed Customer-supplied
Composition at least thirty (30) calendar days in advance of the scheduled
Manufacturing date in accordance with BVL’s SOP’s that are acceptable to
Customer, which such acceptance shall not be unreasonably withheld, or in
accordance with such other inventory procedures as may from time to time be
mutually agreed upon by the Parties in writing. Customer’s provision of API to
BVL shall not exceed that amount required for the existing, open Purchase Orders
and, in any event, not to exceed six (6) months supply of API except as
otherwise mutually agreed-to by the Parties in writing.

BVL agrees: (i) to account for all API, Customer-supplied Composition and
Product and to provide Customer with monthly inventory reports, in BVL’s
standard format provided such format is consistent with industry standards, and,
in addition, to provide stand-alone inventory reports from time to time at
Customer’s specific request; (ii) to notify Customer when the amount of
Customer-supplied Composition available at BVL reaches the minimum quantity of
material as agreed by both Parties; (iii) to handle, store and use API and other
Customer-supplied Composition in accordance with SOPs or other instructions
provided by Customer; (iv) not to provide API or Customer-supplied Composition
to any Third Party without the express prior written consent of Customer;
(v) not to use API or Customer-supplied Composition for any purpose other than
the Manufacture of Product or conducting other services under this Agreement,
and with such restriction on use to include, but not be limited to, BVL’s
agreement not to analyze, characterize, modify or reverse engineer any API, or
take any action to determine the structure or composition of any API, unless the
foregoing is required under this Agreement; and (vi) to destroy or return to
Customer or its designee all unused quantities of API and Customer-supplied
Composition according to Customer’s written directions. If no written directions
are provided to BVL under clause (vi) above within thirty (30) days following
termination of this Agreement, BVL may dispose of such Composition per cGMP(s)
without liability to Customer.

2.1.2. BVL will do ID-only, by-label verification of any API or active drug
substance, and will not perform any additional testing of API or active drug
substance unless requested by Customer in writing. If Customer requests BVL to
perform additional testing, then subject to BVL’s acceptance and a reasonable
proposal which is acceptable to Customer and which Customer shall approve in
writing, BVL will perform such additional testing in accordance with the
standard operating procedures and specifications to be agreed upon by the
Parties in writing.

2.1.3. BVL will release all materials provided by BVL. In the event the Product
is being Manufactured for sale in the European Union, then Customer’s Qualified
Person shall be responsible to certify compliance of the Customer-supplied API
and for the release of Product within the European Union in accordance with the
responsibilities set forth in

 

7



--------------------------------------------------------------------------------

Appendix E of this Agreement, provided that BVL will continue to be responsible
for release testing and issuance to Customer of the Certificate of Analysis and
Certificate of Compliance.

2.1.4. Customer will provide, or cause BVL to Develop at mutually agreed upon
fees, written quality control testing requirements, methods, specifications and
reference standards for Product and, if applicable to the testing to be
performed by BVL under this Agreement, quality control testing requirements,
methods, specifications and reference standards for the API. BVL will obtain
Customer’s approval in writing of initial testing documents, the Master
Production Record and any revisions of the documents thereafter prior to first
use in accordance with the change control procedures set forth in the Quality
Agreement. Revisions of approved documents requested by Customer within eight
(8) weeks prior to scheduled manufacturing or other services may cause a delay
or postponement of manufacturing and/or other services requested by the
Customer. BVL shall not be responsible for any losses or other expenses
resulting from any such delay. Further, BVL shall be entitled to reimbursement
for any and all additional costs and expenses incurred by BVL in connection with
any such revision or delay, provided that BVL has given Customer written notice
of the amount of such additional costs and expenses prior to implementation of
Customer’s requested change, and Customer has decided to proceed.

2.1.5. Customer is responsible for notifying BVL with instruction for any
special disposition of tailings and rejects, which such special instructions
will be incorporated into the Master Production Record and include a shipment
address for tailing and rejects if Customer requests return of tailings and
rejects. If no special instructions are provided, BVL shall dispose of tailings
and rejects in accordance with BVL’s SOPs and Applicable Law.

2.1.6. For the avoidance of doubt, reference to API in this Agreement shall not
be construed as a non-compete and/or a covenant not to use the same
pharmacologically active compound for a different product for an entity other
than Customer.

2.2. Product Manufacture. Pursuant to the provisions of this Agreement and
subject to the limitations set forth in Article 5, BVL shall Manufacture and
deliver to Customer the quantities of Product ordered by Customer under this
Agreement in finished packaged dosage form as defined in each Attachment “A#.2”
(i.e., A1.2). Such Product will be delivered in the amounts and in accordance
with the delivery schedule set forth in the applicable Purchase Order. Such
Product shall meet the Specification, and have been Manufactured in accordance
with the Manufacturing Process and the requirements of cGMP and all Applicable
Law and shall not be contaminated, adulterated or misbranded.

2.3. Development Services. Upon Customer’s request and at Customer’s expense,
BVL will perform Development work on Product in accordance with proposals and
quotations that are: (a) submitted to Customer at Customer’s request by BVL
based on information provided to BVL by Customer; and (b) agreed upon by both
Parties in writing via a Purchase Order for the service that references such
applicable proposal or quotation. In performing Development services, BVL shall
meet the standard for performance set forth in the applicable proposal or work
description and shall comply with all Applicable Law and relevant professional
standards.

2.4. Representatives. Each Party shall appoint a representative having primary
responsibility for day-to-day interactions with the other Party for the services
under this Agreement (each, a

 

8



--------------------------------------------------------------------------------

“Representative”). Both Parties shall use reasonable efforts to provide the
other with at least forty-five (45) days prior written notice of any change in
its Representative other than in the event of a termination of employment.
Except for notices or communications required or permitted under this Agreement,
which shall be subject to Article 13, or unless otherwise mutually agreed by the
Parties in writing, all communications between BVL and Customer regarding the
conduct of the services under this Agreement shall be addressed to or routed
directly through the respective Representatives of each Party, as appropriate.

2.5. Observation. Subject to the requirements of BVL’s policies and procedures,
Customer shall have the right to have one or more employees present at the
Facility to observe Manufacturing operations related to Product. Customer shall
provide at least two (2) weeks advance notice to be on site at BVL during
Manufacture operations.

2.6. Product Handling. BVL agrees: (i) to handle, store and ship Product in
accordance with SOPs or other instructions provided by Customer; (ii) not to
provide Product to any Third Party, other than in connection with services
pursuant to Customer’s shipping instructions or other written instructions of
Customer; (iii) not to use Product for any purpose other than conducting the
services to be provided under this Agreement, and (iv) not to analyze,
characterize, modify or reverse engineer any Product or take any action to
determine the structure or composition of any Product, unless the foregoing is
required under this Agreement.

ARTICLE 3 - MANUFACTURE

3.1. BVL Compliance. BVL has obtained, and will maintain, at its sole cost and
expense throughout the term of this Agreement, all non-Product-specific
licenses, permits, certifications and approvals required under Applicable Law
for its Facilities and to Manufacture Product at the Facilities. BVL represents
that BVL’s Facilities conform, and will throughout the term of this Agreement
conform to cGMP and other Applicable Law.

3.2. Facility. BVL shall perform all services under this Agreement at the
Facility, and shall hold at such Facility all Equipment, API, Composition and
other items used in such services. BVL shall not change the location of such
Facility or use any additional facility for the performance of services under
this Agreement without at least [*] prior written notice to, and prior written
consent from, Customer, which consent shall not be unreasonably withheld or
delayed (it being understood and agreed that Customer may withhold consent
pending satisfactory completion of a quality assurance audit and/or regulatory
impact assessment of the new location or additional facility, as the case may
be, and/or filing of any required regulation submissions in connection with use
of the new facility and approval of such submissions by the FDA or other
applicable Agency). BVL shall maintain, at its own expense, the Facility and all
Equipment required for the Manufacture of Product in a state of repair and
operating efficiency consistent with the requirements of the cGMP and all other
Applicable Law. If practicable, BVL will notify Customer in writing at least [*]
prior to making any change to the Facility or operations at the Facility that
may impact Manufacturing operations or that will require notification to a
regulatory Agency.

3.3. Change Control. Any changes proposed by BVL or Customer to the
Specification, Master Production Record, Manufacturing Process, Equipment,
testing procedures, validation, suppliers of raw materials and components, or
documentation systems that are specific to Product or that might affect Product
quality and any other changes proposed by BVL or Customer that are likely to
affect any government submission or approval required for Product, either
foreign or domestic as applicable for the Regulatory Territory or will require
notice to or

 

9



--------------------------------------------------------------------------------

approval of an Agency, shall be made only with the prior written consent of the
Parties and in accordance with the change control provisions of the Quality
Agreement. In the event such changes are required by an Agency, the Party
receiving notice of the change will Promptly notify the other Party. Customer
may, from time to time, change Specification upon mutual written consent of the
Parties, and BVL will not unreasonably withhold its consent to such change and
will use reasonable efforts to implement such change.

3.4. Product Compliance. Product delivered to Customer pursuant to this
Agreement shall conform to the Specifications and shall have been Manufactured
in compliance with all Applicable Law, including but not limited to the
requirements of cGMP, and shall not be contaminated, adulterated or misbranded.
In the event of conflicting Applicable Law, Product will comply with United
States cGMP requirements unless otherwise agreed to by the Parties.

3.5. Regulatory Communications and Inspections. All information, documents and
updates with regard to the Manufacture of Product which are required by any
Agency shall be provided by BVL in a timely manner to the Agency, or, if needed
in connection with a regulatory filing of Customer, shall be provided directly
to Customer, within five (5) days of Customer’s request, and BVL shall submit to
all inquiries and inspections by any such Agency. All Product-specific documents
provided directly by BVL to any Agency shall be provided to Customer in a
reasonable amount of time in advance of submission to such Agency to allow
Customer to comment, and in no case shall final copies of such documents be
provided to Customer later than five (5) business days after such documents are
provided to any Agency. BVL shall notify Customer Immediately (or, if during a
weekend, upon the next business day) of all scheduled or unscheduled
Product-specific Agency inspections, and Customer shall have the right to be
present for such inspection, including, but not limited to, daily and
post-inspection wrap-up sessions. BVL shall notify Customer Promptly of any
inspections that are not Product-specific, but are directed generally at a
Facility used to Manufacture Product, but Customer shall not have the right to
be present for such inspection. Any and all Product-specific written
communications or notices of inspection received from any Agency shall be
provided by BVL to Customer no later than two (2) business days after such
communications are received by BVL. Any and all other written communications or
notices of inspection received from any Agency that are likely to impact Product
shall be provided by BVL to Customer no later than two (2) business days after
BVL has reasonably identified that such communications are likely to impact
Product; provided, however, BVL may redact the confidential information of Third
Parties from such communications prior to providing same to Customer.

3.5.1. BVL shall also notify Customer Immediately of any notices, observations
or other written communications from an Agency regarding any deficiencies that
have or are likely to have a material adverse effect on the Product or BVL’s
ability to perform its obligations under this Agreement, and BVL shall discuss
with Customer BVL’s plans to address such deficiencies and shall keep Customer
apprised of its progress in remedying such deficiencies.

3.5.2. Customer shall provide BVL with copies of all Agency approval letters for
Product for both clinical studies and commercial use. In addition, Customer
shall provide BVL on an annual basis with its anticipated schedule of material
Agency regulatory filings for the next two calendar years. BVL acknowledges that
such schedule may change at any time.

3.5.3. BVL will provide, at Customer’s request, a copy of the BVL Drug Master
File (DMF) and authorization for FDA or Customer to access the DMF. This may be
used by the Customer only to prepare any required regulatory filing.

 

10



--------------------------------------------------------------------------------

In the event Customer plans to file for regulatory approval of Product in a
country that is not at such time included as part of the Regulatory Territory,
the Parties shall meet to discuss any regulatory requirements in such country
that are different than the regulatory requirements BVL is otherwise obligated
to meet under this Agreement, and BVL shall provide to Customer an assessment of
any additional costs that will be incurred by BVL if it is required to meet such
additional regulatory requirements. Upon mutual agreement by the Parties on
reasonable additional fees to be paid by Customer, if any, with respect to
Manufacturing of Product in compliance with such additional regulatory
requirements, and, unless compliance with such additional regulatory
requirements cannot reasonably be achieved by BVL without undue burden, the
Parties will execute a written amendment to this Agreement to add the applicable
country to the Regulatory Territory.

3.6. Health, Safety and Environmental Compliance. Unless otherwise agreed by the
Parties, BVL will conduct all Manufacturing operations required for the
Manufacture of Product under this Agreement and all Development activities in
accordance with health, safety and environmental procedures that comply with
Applicable Law and industry standards. Dispensing and other Manufacturing
operations are to be performed using appropriate safety measures and containment
techniques as dictated by Applicable Law and industry standards. BVL shall be
solely responsible for implementing and maintaining health and safety procedures
for the Manufacture of Product and performance of services under this Agreement
and for the handling of any materials or hazardous waste used in or generated by
such activities. BVL, in consultation with Customer, shall develop safety and
handling procedures for API and Product; provided, however, that Customer shall
have no responsibility for BVL’s health and safety program. The generation,
collection, storage, handling, transportation, movement and release of hazardous
materials and waste generated in connection with the Manufacture of Product and
other services under this Agreement shall be the responsibility of BVL at BVL’s
cost and expense, unless otherwise agreed to in writing by the Parties for
special situations or conditions. Without limiting other legally applicable
requirements, BVL shall prepare, execute and maintain, as the generator of
waste, all licenses, registrations, approvals, authorizations, notices, shipping
documents and waste manifests required under Applicable Law.

3.7. Subcontractors. BVL may not subcontract with any Third Party or use any of
its Affiliates to perform all or any part of its obligations hereunder without
the prior written consent of Customer. In the event that Customer permits BVL to
subcontract with a permitted Third Party or use of an Affiliate of BVL pursuant
to this Section 3.7, BVL shall be solely responsible for the performance of any
permitted subcontractors and Affiliates, and for costs, expenses, damages, or
losses of any nature arising out of such performance as if such performance had
been provided by itself under this Agreement. BVL shall cause any such permitted
subcontractor or Affiliate to be bound by, and to comply with, all
confidentiality, quality assurance, regulatory, intellectual property and other
obligations and requirements as set forth in this Agreement.

3.8. Records and Audits. BVL shall keep complete and accurate Product-specific
records of (including, without limitation, reports, accounts, notes, data, and
records of all information and results obtained from) all work done by it under
this Agreement (collectively, the “Records”). BVL shall not transfer, deliver or
otherwise provide any such Records to any Third Party, except to an Agency when
requested by an Agency, without the prior written approval of Customer. While in
the possession or control of BVL, Records shall be available during audits or at
otherwise mutually agreed to times for inspection, examination and review by or
on behalf of Customer. Customer will also have audit rights as described in the
Quality Agreement. All original Records of the Development services and
Manufacture of Product hereunder shall be retained and archived by BVL in
accordance with cGMP and Applicable Law, but in no case for

 

11



--------------------------------------------------------------------------------

less than a period of seven (7) years following completion of the applicable
work or project. Upon Customer’s request, BVL shall promptly provide Customer
with additional copies of such Records at Customer’s cost. Seven (7) years after
completion of the applicable work or project, all of the aforementioned records
shall be destroyed unless Customer instructs BVL in writing as to a contrary
disposition for such files, provided that BVL shall give Customer at least
ninety (90) days prior written notice of such planned destruction.

3.9. Product and Process Failure.

3.9.1. Product shall be Manufactured in accordance with cGMP and the
Manufacturing Process approved mutually by Customer and BVL in accordance with
this Agreement. Each Batch of Product will be sampled and tested by BVL against
the Specification in accordance with the Master Production Record. BVL will
provide to Customer a Certificate of Analysis showing the results of the testing
performed under the preceding sentence. The quality assurance department of BVL
will review the Certificate of Analysis and the other Records relating to the
Manufacture of the Batch and will assess if the Manufacture has taken place in
compliance with cGMP and other Applicable Law and the Manufacturing Process.

3.9.2. If, based upon such tests, a Batch of Product conforms to the
Specification and was Manufactured according to cGMP and the Manufacturing
Process, then a Certificate of Compliance will be generated and approved by the
quality assurance department of BVL and delivered to Customer. This Certificate
of Compliance, a Certificate of Analysis, and a complete and accurate copy of
the executed Batch records (collectively, the “Batch Records”) for each Batch of
Product (including, but not limited to, all the Batch documentation described in
Attachment “D” to this Agreement) will be delivered to Customer by a reputable
overnight courier or by registered or certified mail, postage prepaid, return
receipt requested to verify delivery date. Unless the Batch is shipped under
Quarantine (as defined in Section 6.3 below), in the event that Customer has not
received all such Batch Records at the time of receipt of BVL’s invoice for such
Batch, Customer will notify BVL in writing. In the event that Customer requires
additional copies of the Batch Records, these will be provided by BVL to
Customer at mutually agreed upon fees.

3.9.3. Customer will review the Batch Records for each Batch of Product and may
test samples of the Batch of Product against the Specification. Customer will
notify BVL in writing of its acceptance or rejection of such Batch within 30
calendar days of receipt of the complete Batch Records and test samples relating
to such Batch. If no acceptance or rejection in writing is received by BVL
within such 30 days, the Batch will be deemed accepted for purposes of
Section 6.3.1. During this review period, the Parties agree to respond
punctually, but in any event within ten (10) calendar days, to any reasonable
inquiry by the other Party with respect to the Batch Records. Customer has no
obligation to accept a Batch if such Batch (i) does not comply with the
Specification, (ii) was not Manufactured in compliance with cGMP and/or the
Manufacturing Process or (iii) is otherwise contaminated, adulterated or
misbranded other than as a result of defective, adulterated or misbranded API or
contamination, adulteration or misbranding caused by Customer or its agents.

3.9.4. In case of any disagreement between the Parties as to whether Product
conforms to the applicable Specification, a representative sample of such
Product shall be submitted to an independent testing laboratory mutually agreed
upon by the Parties for tests and final determination of whether such Product
conforms to such Specification. The laboratory must meet cGMP requirements and
be of recognized standing in the industry. Consent to the appointment of such
laboratory shall not be unreasonably withheld or delayed by either Party.

 

12



--------------------------------------------------------------------------------

Such laboratory shall use the validated test methods contained in the applicable
Specification. The determination of conformance by such laboratory with respect
to all or part of such Product shall be final and binding on the Parties with
respect to the determination as to whether the Specifications were met. The fees
and expenses of the laboratory incurred in making such determination shall be
paid by the Party against whom the determination is made.

3.9.5. Subject to Section 6.4 and 8.5, if a Batch of Product (i) does not
conform to the Specification, (ii) was not Manufactured in compliance with cGMP
, other Applicable Laws, the Manufacturing Process or the requirements of this
Agreement, or (iii) is otherwise contaminated, adulterated or misbranded, other
than as a result of defective, adulterated or misbranded API or contamination,
adulteration or misbranding caused by Customer’s agents, then BVL shall, after
consultation with and written agreement from Customer:

3.9.5.1. refund [*] paid by Customer on a pro rata basis over the usable portion
for such Batch; or

3.9.5.2. [*] produce a new Batch of Product as soon as reasonably possible.

3.9.6. BVL may postpone all scheduled Manufacture of the Product until such time
as final disposition of a rejected Batch has been determined and complete
investigations have been finalized with root cause analysis and corrective
actions determined to prevent further Batch rejections which will be agreed to
in writing by the Parties. BVL will perform such investigations, root cause
analysis and corrective actions diligently and expeditiously. Under
circumstances where BVL has postponed scheduled Manufacture of Product under the
preceding sentence, Customer may request in writing that BVL resume Manufacture
prior to completion of an investigation root cause analysis and corrective
actions, and BVL will comply with such request, provided, Customer agrees to [*]
during such period for reasons substantially similar to the issue that is the
subject of the investigation.

3.9.7. The Parties shall meet to discuss, evaluate and analyze the reasons for
and implications of any failure to meet the Specification or comply with the
cGMP or other Applicable Law and/or the Manufacturing Process.

ARTICLE 4 - VOLUMES AND ALTERNATE SOURCE

4.1. Product Purchase and Supply Obligations. BVL shall supply Customer with
such quantities of Product for use in the Territory as are ordered by Customer
in accordance with the terms of this Agreement, subject to the limitations on
BVL’s supply obligation set forth in Sections 5.1 and 5.4. In the event that
BVL, at any time during the term of this Agreement, has reason to believe that
it will be unable to perform or complete the Manufacturing and other services
under this Agreement, BVL shall timely notify Customer thereof. In the event
that Customer, at any time during the term of this Agreement, has reason to
believe that it will be unable to meet its ordering obligations under this
Agreement, Customer shall promptly notify BVL thereof. Compliance by Customer
with this Section 4.1 shall not relieve Customer of any other obligation or
liability under this Agreement.

4.2. Alternate Source. Customer may qualify, at its discretion and cost, one or
more Third Parties or itself or any of its Affiliates as contract manufacturers
of Product (an “Alternate Source”) as it deems necessary or desirable for any
reason, and, subject to Customer’s minimum purchase obligations set forth in
Section 5.4 of this Agreement, may obtain Product from such Alternate Source.
Customer will notify BVL within [*] of any decision to retain and or

 

13



--------------------------------------------------------------------------------

qualify an Alternate Source in addition to those already qualified. Quantities
of Product to be obtained from an Alternate Source will not be included in the
Forecasts. Furthermore, Customer’s minimum purchase obligations under this
Agreement shall not apply if: (a) BVL has failed to fulfill Customer’s Purchase
Orders of Product for a period of more than [*] and such Purchase Orders have
been placed according to the terms of this Agreement; (b) BVL does not accept a
Purchase Order placed by Customer in accordance with the terms of this
Agreement; (c) BVL is not in compliance with Applicable Law with respect to the
Facilities or the Manufacture of Product and is unable to cure such
non-compliance within thirty (30) days following receipt of written notice from
Customer; (d) an event of Force Majeure has occurred which affects or which
Customer reasonably believes will affect BVL’s ability to supply Product for a
period of at least [*]; or (e) BVL remains in material breach of this Agreement
after written notice by Customer and an opportunity to cure such defect pursuant
to Section 12.4.

4.3. Technical Transfer. BVL shall assist Customer in transferring the
Manufacturing Process to at least one Alternate Source by providing such
technical assistance and documentation as necessary at reasonable fees mutually
agreed upon by the Parties. BVL shall provide such assistance at no charge in
the event that Customer is qualifying such Alternate Source due to a breach of
this Agreement by BVL, including without limitation, a failure by BVL to fulfill
its supply obligations hereunder for any reason other than a Customer breach or
Force Majeure. No Confidential Information of BVL shall be disclosed to such
Alternate Source, it being understood that any Product-specific information
contained in the Master Production Record for Product is not Confidential
Information of BVL and may be disclosed to the Alternate Source.

ARTICLE 5 - FORECASTS AND PURCHASE ORDERS

5.1. [*] Forecast. Attached hereto as part of each Attachment “A#.4.1” (i.e.,
A1.4.1) is Customer’s non-binding forecast of its requirements of Product from
BVL for the [*] of the term of this Agreement (“[*] Forecast”). Such [*]
Forecast, including any updates or extensions under Section 5.1.1 or 5.1.2,
represents Customer’s good faith projection of its requirement of Product(s)
from BVL, but is an estimate and is in no way binding on Customer. BVL shall not
be obligated to Manufacture Product for Customer in excess of the amounts shown
in the [*] Forecast as updated and supplemented under Section 5.1.1 and 5.1.2
below. Notwithstanding the foregoing, additional volumes of Product may be
requested from time to time by the Customer and such additional volume may be
mutually agreed to in writing at the discretion of the Parties.

5.1.1. Updates to [*] Forecast. Increases to the [*] Forecasts shall be
permissible, and then only upon written acceptance by BVL. Accordingly, any
increase in the volume identified by the [*] Forecast shall be provided by
Customer to BVL in writing not later than [*] of each [*] for the remaining [*]
of this Agreement. Any proposed increases to the [*] Forecast shall be subject
to acceptance in BVL’s sole and complete discretion. BVL shall have no
obligation to accommodate any proposed update to Customer’s [*] Forecast.

5.1.2. Extension of Agreement by Amending the [*] Forecast. Customer may
unilaterally offer to extend the Agreement by providing BVL, pursuant to
Section 5.1.1., with an update to the [*] Forecast which exceeds the duration of
the initial or then-current [*] Forecast. BVL may, in its sole discretion,
accept the offer and confirm the requested extension (in whole or in part) in
writing which shall serve to amend the Agreement to extend it for the duration
of the updated [*] Forecast. Notwithstanding anything to the contrary set forth
herein, the [*] Forecast and any Customer-proposed updates thereto shall not
exceed a period greater than [*].

 

14



--------------------------------------------------------------------------------

5.2. [*] Product Forecast and Scheduling. Customer and BVL shall cooperate in
estimating and scheduling the Manufacturing of Product. If commercially
reasonable for Customer to do so, the [*] order of Product for commercial use
will be divided into individual Batch Purchase Orders evenly distributed over
the course of any [*] period; provided that the total quantities ordered by
these Purchase Orders meets the requirements of this Article 5. Customer and BVL
will make alternate arrangements in writing regarding the distribution of [*]
requirements due to market conditions, Development requirements or other needs.

5.3. Rolling [*] Distribution Forecasts. Within [*] after [*], and thereafter
[*] in advance of the first day of each [*] during the term of this Agreement
commencing with the first full quarter that is [*] after such approval, Customer
will provide BVL with a [*] rolling distribution forecast for all presentations
of Product (“Rolling Forecast”). The [*] of such Rolling Forecast of the Product
in the Territory will be considered a Firm Order for which Customer will provide
non-cancelable Purchase Orders for each Batch of Product in such period of the
Rolling Forecast. Customer shall also submit Purchase Orders for any amounts
required from BVL prior to the first Firm Order under this Section, provided
such Purchase Orders shall be submitted at least [*] prior to the requested
delivery date.

5.4. Obligation of Supply and Purchase. Commencing with [*] after [*], Customer
[*] for [*] of Product (“Minimum Purchase Obligation”) specified for each [*] in
the Rolling Forecast that was sent to BVL by Customer under Section 5.3
immediately preceding the start of such [*] (the “Base Forecast”). In the event
that Customer’s Purchase Orders for any [*] are [*] for such [*] (an “Order
Deficit”), then BVL shall have the option, in its sole and complete discretion,
to [*] for each [*] in which an Order Deficit occurs, and Customer shall [*] the
Order Deficit at [*] within 30 days of receipt of [*]. BVL shall endeavor in
good faith to mitigate any potential loss by utilizing the unused and/or
underutilized capacity that had been allocated and/or reserved for Customer (a
“Mitigation”). In the event that BVL is able to partially Mitigate Customer’s
Order Deficit for each given period, Customer shall [*]. Notwithstanding
anything to the contrary in this Agreement, Customer shall not have an
obligation under this Section 5.4 with respect to any [*] during which BVL has
been unable to deliver Product to Customer for a period of [*] following the
agreed-upon delivery date as a result of: (i) its breach of its obligations
under this Agreement; or (ii) as the result of a Force Majeure.

BVL shall not be obligated to Manufacture quantities of Product in any [*] that
are greater than [*] of the quantities set forth in the Base Forecast for such
[*]. In the event Customer’s requirements for Product from BVL in any [*] exceed
[*] of the amount shown for such [*] on the Base Forecast, BVL shall,
nonetheless, use reasonable efforts to satisfy Customer’s requirements.

5.5. Scheduling. Customer and BVL shall cooperate in estimating and scheduling
the Manufacture of Product.

5.6. Additional and Development Services.

5.6.1. Development services required in advance of Manufacture or in support of
Manufacture will be mutually agreed to by BVL and Customer. BVL will provide
Customer with quotations and estimated timelines for such Development
activities. Customer will issue a non-cancelable Purchase Orders referencing the
quotation provided prior to BVL initiating the

 

15



--------------------------------------------------------------------------------

Development services. In the event, Customer requests changes in the Development
services that will cause the Development work to exceed the quoted amount, BVL
will provide a revised quotation, and will not proceed with the changes unless
and until Customer has decided to proceed and has provided a new or revised
Purchase Order reflecting the revised amount. BVL’s charges for Development
Services will not exceed the amount set forth on the applicable quotation unless
there has been a scope change and a new or revised Purchase Order has been
provided and accepted under the preceding sentence.

5.6.2. In the event that Customer requests or an Agency requires additional
services in support of Product that go beyond the services that would normally
be included in the Manufacture of Product or are already otherwise contemplated
by this Agreement, BVL will provide Customer with a quotation for such services.
BVL will provide such services only upon receipt from Customer of a binding
Purchase Order referencing the quotation provided for the required service.

5.7. Supply of Composition. It is BVL’s responsibility to maintain a sufficient
inventory of BVL-supplied Composition from mutually approved vendors, in order
to meet the Forecasts; provided, however, that with respect to non-stock items
BVL will not maintain an inventory of BVL-supplied Composition in excess of the
inventory required to Manufacture the quantity of Product specified in the first
[*] of the current Rolling Forecast without Customer’s prior written consent,
which consent shall not be unreasonably withheld. It is Customer’s
responsibility to supply API and Customer-supplied Composition as indicated in
Attachment “A#.3” (i.e., A1.3) Customer-supplied Composition shall be delivered
to BVL at least thirty (30) calendar days in advance of the scheduled
Manufacture date and in accordance with BVL SOP’s. Customer will provide
adequate supply of reference standards upon request by BVL. Customer will
coordinate with BVL Materials Management Department according to BVL SOP’s on
the specifics related to each shipment of such material. BVL will be responsible
to receive, sample, store and maintain the inventory at BVL in accordance with
BVL SOP’s and mutually agreed to Specifications. At the beginning of each month
BVL will provide a standard monthly inventory report of all Customer-supplied
Composition.

ARTICLE 6 - PRICE AND PAYMENT

6.1. Price and Shipment.

6.1.1. The prices to be paid by Customer for the services and/or quantities of
Product purchased pursuant to Article 5 of this Agreement are specified in each
Attachment “A#.5” (i.e., A1.5) or in applicable quotations provided to Customer
and confirmed by Customer’s Purchase Orders.

6.1.2. Delivery terms for Products shall be [*]. [*] shall assume title and risk
of loss of the finished Product [*]. BVL shall ensure that each Batch shall be
delivered to Customer, or Customer’s designee: (i) on or about the delivery date
and to the destination designated by [*] on the Purchase Order; and (ii) in
accordance with the instructions for shipping included on the Purchase Order or
otherwise provided in writing by Customer and packaging and shipping conditions
specified in the Master Production Record or as otherwise agreed to by the
Parties in writing. A bill of lading shall be furnished to Customer with respect
to each shipment. [*] is responsible for all shipment costs and shipping charges
will be paid directly by [*].

 

16



--------------------------------------------------------------------------------

6.2. Price Adjustments.

6.2.1. [*] Price Adjustments. For Products subject to pricing as set forth on
Attachment A#.5(a) (i.e., this section does not apply to pricing arrangements
entered into pursuant to A#.5(b) which are not subject to [*] price
adjustments), BVL shall notify Customer of any price adjustments for each
presentation of Product included in Attachment “A#.1” (i.e., A1.1) by [*] during
the term of this Agreement for the [*]. Prices for Product will be adjusted on
an [*] basis by BVL for [*] based upon one of two methodologies set forth below.
At the outset of the Agreement, Customer shall choose one of the following two
methodologies for the duration of the Agreement:

6.2.1.1. [*] Price adjustments will automatically be made by [*] in the Producer
Price Index for commodity code 06-38 Pharmaceutical Preparation as published by
the U.S. Department of Labor, Bureau of Labor Statistics for [*]. [*]; or

6.2.1.2. [*] Price adjustments, not to exceed [*] of Product price from [*], may
be made in the sole discretion of BVL.

6.2.1.3. For the [*] price adjustment methodology, Customer elects: (check only
one): x 6.2.1.1 or ¨ 6.2.1.2

6.2.2. Price Adjustment on Product or Process Specification Changes. BVL
reserves the right to adjust prices based on any change to the Specification or
Manufacturing Process for Product (regardless of the event or action causing the
Specification or Manufacturing Process change) that is Product-specific (other
than a change required as a result of BVL’s negligence action, willful
misconduct or breach of this Agreement and other than a change required to
conform to cGMP or other Applicable Law), including but not limited to changes
in inspection, packaging and labeling, provided that BVL has, prior to
implementing any such change, provided to Customer notice of the price
adjustment that would result from such change, and has received Customer’s
written approval to proceed on such basis.

6.2.3. Prices for Development Services and Development Manufacture. Pricing for
Product and Manufacturing Process Development services will be provided to
Customer in written proposals provided to Customer by BVL based on the services
requested by Customer. Customer will confirm its acceptance of a proposal by
issuing a Purchase Order referencing the quotation number provided on the
proposal.

6.3. Payment.

6.3.1. The purchase price for Product or services in an undisputed invoice shall
be paid to BVL no later than [*] after the date of BVL’s invoice to Customer.
BVL will issue an invoice for: (i) Product Manufacture at such time that the
Batch is deemed accepted under Section 3.9.3 and delivered under Section 6.1.2;
and (ii) or for other services, upon completion of such other services as
described in the applicable proposal. Customer may request that a Batch be
shipped before Customer release (i.e., shipment in “Quarantine”). In the event a
Quarantine shipment is made, BVL will invoice on the shipment day. Customer will
notify BVL in writing that a lot can be shipped in Quarantine and BVL will make
all reasonable efforts to honor this request. Within thirty (30) days from the
date of any disputed invoice, Customer must provide a written notice describing
the reason such invoice is disputed. The Parties will negotiate in good faith to
resolve such dispute within thirty (30) days following notice of such dispute.
If the Parties are unable to reach an agreement, either party may pursue any
remedies available to it under this Agreement at law or in equity.

 

17



--------------------------------------------------------------------------------

6.3.2. In the event of nonpayment of balances without written notice and
reasonable cause within [*] of the invoice date, BVL shall provide written
notice to Customer indicating such failure to pay, and if Customer continues to
fail to pay the amount due within [*] of such notice, BVL will have the right to
charge to Customer a [*] late payment charge equal to [*] of the unpaid balance.
Should unpaid balances on undisputed invoices extend beyond [*] after the date
of notice provided to Customer under the preceding sentence, BVL reserves the
right to require Customer to pay [*] of the full price for each Batch at the
time of Purchase Order issuance or [*] until such time as all unpaid overdue
undisputed invoices, together with any and all late fees, have been paid.

6.4. Payment for Non-Validated Services or Production.

6.4.1. Unless otherwise covered as a Development service or unless otherwise set
forth in a quotation covering Development Services, Customer will be required to
pay BVL for all Product Manufactured at Customer’s request during any period
when any Manufacturing Process and material testing procedures have not been
fully developed and validated, regardless of whether Product is accepted or
rejected by the Customer, unless such rejection is due to BVL’s negligence,
willful misconduct or breach of this Agreement by BVL or failure to follow the
Manufacturing Process.

6.4.2. Customer will be required to pay BVL for all packaging components and raw
materials which were purchased by BVL for use specifically in the Manufacture of
Product covered by this Agreement, should any of the BVL-supplied Composition
become obsolete because of a delay in scheduled Manufacture of Product caused by
Customer (the “Obsolete Materials”). Customer must agree to disposition of any
Obsolete Materials within ninety (90) days of notification from BVL. If BVL does
not receive notification of where to ship unused or Obsolete Materials, BVL has
the right to dispose of such materials per governing cGMP(s) without liability
to Customer.

6.5. Cancellation Fees. Subject to Customer’s minimum obligation under
Section 5.4, Customer may cancel any order including a Firm Order. Customer will
pay a cancellation fee equal to [*] of the price of any Batch that is the
subject of a Firm Order if such Batch is cancelled or postponed by Customer [*]
in advance of the scheduled Manufacturing date. If cancellation or postponement
is made less than [*] in advance of the scheduled Manufacturing date, Customer
is responsible for payment of [*] of the price of the postponed or cancelled
Batch(es), provided that BVL will use commercially reasonable efforts to
mitigate and will attempt to use the capacity created by such postponement or
cancellation and if it does so, Customer will only be responsible for payment of
[*] of the full price of the postponed or cancelled Batch.

6.6. Storage Fees. Customer is responsible for storage charges as specified in
Attachment “C” for Product stored for more than [*] beyond BVL’s release of such
Product and delivery to Customer of the applicable Batch Records and test
samples. Short-term storage of Product in BVL’s warehousing Facilities beyond
[*] must receive prior written approval from BVL. Such approval will be granted
only on a space-available basis. If Customer and BVL agree to a storage
arrangement and duration for such temporary storage (the “Temporary Storage
Period”), then not less than thirty (30) days prior to the conclusion of the
Temporary Storage Period, BVL will provide written notice to Customer regarding
the expiration of the Temporary Storage Period. In response to such notice,
Customer shall provide BVL with shipment instructions for the Product in
temporary storage. Should Customer fail to provide written instructions, at the
expiration of the Temporary Storage Period, BVL shall ship the Product to
Customer at Customer’s cost at the Customer’s shipping address listed on the
Purchase Order in accordance with the instructions for shipping included on the
Purchase Order and packaging and shipping conditions specified in the Master
Production Record.

 

18



--------------------------------------------------------------------------------

6.7. Stability Program. During the term of this Agreement and upon Customer’s
written request and BVL’s written agreement, BVL will conduct and support, at
Customer’s expense, the agreed upon stability studies in progress or planned
(e.g., NDA annual stability studies) as of the Effective Date until such studies
are concluded. Customer shall be responsible for all costs of conducting any
stability studies. Stability program costs will be covered in a separate
quotation provided by BVL to and agreed upon by Customer in writing based on the
agreed upon protocol. Customer may also make arrangements for stability work to
be performed at a facility other than BVL at Customer’s expense.

6.8. Inspection, Packaging and Labeling. Customer shall be responsible for and
bear all costs associated with the design, Development, quality release and
regulatory approval of all labeling and packaging materials for Product.
Customer shall perform its design, development, quality release and regulatory
approval obligations hereunder in a timely manner sufficient for BVL to satisfy
its Manufacturing obligations hereunder for Product. Labeling and packaging
developed by Customer will conform to labeling and packaging Specification
mutually agreed to in writing by the Parties and will conform to all Applicable
Law.

ARTICLE 7 - QUALITY AGREEMENT

7.1. Quality Agreement. Certain quality matters relating to Product are included
in the Quality Agreement which is attached and incorporated herein by reference
as Attachment “E.” If any provision of the Quality Agreement is inconsistent
with the terms of this Agreement, the terms of this Agreement shall prevail.

ARTICLE 8 - INDEMNIFICATION AND LIABILITIES

8.1. Customer Indemnity. Customer hereby holds harmless and indemnifies BVL, its
Affiliates and its and their directors, officers, employees and agents (the “BVL
Indemnitees”) against any and all claims, liabilities, lawsuits, proceedings,
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees, and the cost of recalls (collectively, “Claims”) [*]: (a) [*];
(b) any breach by Customer of its representations, warranties or covenants
hereunder; or (c) any negligent act or the willful misconduct [*] in performing
[*] obligations under this Agreement. However, such indemnity shall not apply to
the extent that such Claims arise out of [*] breach of this Agreement or any of
the representations, warranties or covenants contained in this Agreement or the
negligence or intentional misconduct of [*].

8.2. BVL Indemnity. BVL hereby holds harmless and indemnifies Customer, its
Affiliates and its and their directors, officers, employees and agents (the
“Customer Indemnitees”) against any and all Claims [*]: (a) breach by BVL of
this Agreement or any of its representations, warranties or covenants hereunder;
or (b) the negligent act or the willful misconduct [*] in performing [*]
obligations under this Agreement. However, such indemnity shall not apply to the
extent that such [*] labeling, marketing, handling, or storage of the Product;
[*]-supplied materials; or as a result of [*] breach of this Agreement or any of
the warranties contained in this Agreement.

8.3. Indemnification Procedures. Each Party agrees to notify the other Party
within ten (10) business days of receipt of any Claims, demands or threats of
suit for which the other Party may be liable under Section 8.1 or 8.2 as the
case may be, provided, however, that failure to provide such notice shall not
relieve the indemnifying party of any of its obligations hereunder except to

 

19



--------------------------------------------------------------------------------

the extent the indemnifying party is prejudiced by such failure. The
indemnifying Party shall have the right, but not the obligation, to defend, to
employ counsel of its choosing, to control, to negotiate, and to settle such
claims; provided, however, that the indemnified Party shall be entitled to
participate in the defense of such matter and to employ counsel at its expense
to assist therein. The Party seeking indemnification shall provide the
indemnifying Party with such information and assistance as the indemnifying
Party may reasonably request, at the expense of the indemnifying Party. The
indemnified party shall not settle any claim without the prior written consent
of the indemnifying party. The indemnifying party will not settle any claim
without the prior written consent of the indemnified party unless the settlement
includes a full release and no admission on the part of the indemnified party.

8.4. Insurance. Customer and BVL will each, at its own cost and expense, obtain
and maintain in full force and effect, [*], Commercial General Liability
insurance, written on the standard approved Policy Form, and Blanket Contractual
Liability, with limits of liability of not less than [*] Combined Single Limit
Bodily Injury and Property Damage covering its duties and obligations under the
Agreement. Furthermore, [*], BVL shall obtain and maintain insurance valued at
[*], covering loss or damage to the Facility and Customer’s property and
materials in the care, custody, and control of BVL. The coverage limits may be
provided through a combination of Primary, Excess/Umbrella or Self-Insured
Retention.

8.5. Specific Limitation of Liability for Process-Related (i.e., during
Manufacturing) Losses. Notwithstanding anything to the contrary set forth herein
or in any collateral documents (invoices, purchase orders, etc.), the Parties
acknowledge and agree that BVL’s [*] for in-process Manufacturing losses is set
forth exclusively in this section 8.5. BVL agrees to reimburse Customer up to a
maximum of [*] pro-rated over the usable portion of the [*], if applicable, for
any loss of [*] for each [*] that does not meet Specification or was not
Manufactured in accordance with the Manufacturing Process or cGMP or is
adulterated or misbranded, and therefore can not be released; provided that the
loss of such materials can be shown after Investigation to be caused solely and
directly by: (a) the failure of BVL to follow its SOP’s; or (b) BVL’s gross
negligence, willful misconduct or breach of this Agreement. In addition to this
payment, BVL will be responsible for all Manufacturing fees incurred during the
Manufacture of the failed Batch, pro-rated over the usable portion of the Batch,
if applicable. The monetary values of all Customer-supplied raw ingredients,
materials and/or components must be disclosed by Customer to BVL in writing
prior to production in the questionnaire provided by BVL to Customer. The
Customer is responsible for notifying BVL in writing of any changes in the value
of the ingredients, raw materials and/or components supplied to BVL, and BVL
shall not be liable for any increase in the cost of the foregoing if Customer
fails to provide the abovementioned notice or timely updates thereto.
Notwithstanding the foregoing or any declared value of API costs in excess of
[*] or the insurance levels identified in Section 8.4 or elsewhere, in no event
shall BVL’s liability to Customer for in process [*] be in excess of the [*] set
forth in this Section 8.5.

8.6. Specific Limitation of Liability for Non-Process-Related (i.e., not during
Manufacturing) Losses. Notwithstanding anything to the contrary set forth
herein, BVL’s total liability for non-process-related losses to Customer
property (for both insured and non-insured losses) shall be limited to [*] in
aggregate per [*]. The Parties further understand and acknowledge that insurance
limits identified herein shall not act as a bar to any recovery.

 

20



--------------------------------------------------------------------------------

8.7. LIABILITY LIMITATION.

 

  8.7.1. ELECTION OF REMEDIES. SECTION 3.9.5, 8.2, 8.5, 8.6 AND 25.1 ARE
CUSTOMER’S [*] REMEDY FOR ANY PRODUCT THAT DOES NOT COMPLY WITH THE
SPECIFICATIONS CONTAINED IN THE MASTER BATCH RECORD AND/OR WERE NOT MANUFACTURED
IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN THIS AGREEMENT.

 

  8.7.2. SPECIAL DAMAGES. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, INCLUDING WITHOUT
LIMITATION, LOST PROFITS, LOST MARKET SHARE OR DAMAGES STEMMING FROM AN
INTERRUPTION OF SUPPLY ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY
THEORY OF LIABILITY (THE “SPECIAL DAMAGES”).

 

  8.7.3. BVL CAP ON LIABILITY. BVL’S TOTAL MAXIMUM AGGREGATE LIABILITY UNDER
THIS AGREEMENT IN ANY [*] SHALL NOT EXCEED THE GREATER OF [*] (THE “LIABILITY
CAP”). FOR THE AVOIDANCE OF DOUBT, A CLAIM ARISES IN THE YEAR IN WHICH THE
CONDUCT GIVING RISE TO THE CLAIM ARISES, AND SHALL INCLUDE THE FEES RECEIVED BY
BVL IN THE YEAR IN WHICH THE CLAIM AROSE, EVEN IF THE FEES ARE RECEIVED BY BVL
IN THE SAME YEAR BUT AFTER THE CLAIM AROSE.

 

  8.7.4. EXCEPTIONS TO LIABILITY CAP. THE LIABILITY CAP SET FORTH IN SECTION
8.7.3 SHALL NOT APPLY TO DAMAGES RESULTING FROM: BREACHES BY A PARTY OF A DUTY
IMPOSED UNDER ARTICLE 9 (CONFIDENTIALITY) OR ARTICLE 11 (INTELLECTUAL PROPERTY);
OR BREACH BY BVL OF ITS NON-INFRINGEMENT REPRESENTATION AND WARRANTY UNDER
SECTION 10.1(c) OR DUE TO A PARTY’S RECKLESS DISREGARD FOR THE CONSEQUENCES OF
ITS NEGLIGENT CONDUCT OR WILLFUL MISCONDUCT.

 

  8.7.5. INTEGRAL PROVISIONS. THESE LIMITATIONS SET FORTH IN THIS SECTION 8.7
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. SUCH LIMITED WARRANTIES, LIMITATION OF LIABILITY AND SPECIAL PROVISIONS
ARE INTEGRAL PARTS OF THIS AGREEMENT.

ARTICLE 9 - CONFIDENTIALITY

9.1. Confidential Information. As used in this Agreement, “Confidential
Information” means any scientific, technical, trade or business information
related to the subject of the Agreement, irrespective of whether in human or
machine-readable form, tangible or intangible, which is: (a) given by the
Disclosing Party to the Receiving Party or otherwise acquired or perceived by
the Receiving Party from the Disclosing Party; or (b) which is developed by one
Party for the other under the terms of this Agreement. For purposes of this
Agreement Confidential Information developed by BVL for Customer under this
Agreement shall be deemed Confidential Information of Customer. Confidential
Information does not include information that: (a) is in possession of the
Receiving Party at the time of disclosure, as demonstrated by written records
and without

 

21



--------------------------------------------------------------------------------

obligation of confidentiality; (b) is or later becomes part of the public domain
through no fault of the Receiving Party; (c) is received by the Receiving Party
from a Third Party without breach of an obligation of confidentiality and
without restrictions on further disclosure; or (d) is developed independently by
the Receiving Party without any use of, access to, reference to, or reliance
upon the Disclosing Party’s Confidential Information, in whole or in part and
other than as part of services under this Agreement. Disclosing Party is not
obligated to mark information as “CONFIDENTIAL” to be deemed Confidential
Information under this Agreement. Confidential Information of BVL includes, but
is not limited to, BVL Technology, BVL Improvements or any other BVL
Manufacturing processes, techniques, know-how, other than Customer Technology
and Customer Improvements, and BVL pricing information. Confidential Information
of Customer includes, but is not limited to, Customer Technology and Customer
Improvements. Except as expressly set forth in Article 11, this Agreement shall
not be construed as a grant of any right or license to the Receiving Party with
respect to Confidential Information of the Disclosing Party or as a requirement
of either Party to enter into any further arrangement with respect to
Confidential Information of the Disclosing Party.

9.2. Disclosure and Use. The Receiving Party shall: (a) maintain the
confidentiality of the Disclosing Party’s Confidential Information; (b) not
disclose the Disclosing Party’s Confidential Information to any Third Party
without the prior written consent of the Disclosing Party; and (c) use the
Disclosing Party’s Confidential Information only as necessary to fulfill its
obligations or in the reasonable exercise of rights granted to it hereunder.
Notwithstanding the foregoing, a Receiving Party may disclose: (i) Confidential
Information of the Disclosing Party to its Affiliates, and to its and their
directors, employees, consultants, Third Party contractors and agents provided
that in each case such individuals and entities have a specific need to know
such Confidential Information in connection with this Agreement or activities
contemplated under the Quality Agreement, have been informed of the confidential
nature of the information and the restrictions on use and are previously bound
by written obligations of confidentiality and restrictions at least as rigorous
as those set forth herein; (ii) Confidential Information or Improvements of the
other Party to the extent required to exploit or consistent with the rights
specifically granted to it under Article 11 of this Agreement;
(iii) Confidential Information of the other Party in connection with Regulatory
filings and submissions made or contemplated under this Agreement; and
(iv) Confidential Information of the Disclosing Party to the extent such
disclosure is required to comply with Applicable Law or to defend or prosecute
litigation; provided, however, that prior to any such use or disclosure under
clause (iv), the Receiving Party shall provide written notice of such potential
disclosure to the Disclosing Party, and cooperate with Disclosing Party’s lawful
decision to avoid or minimize the degree of such disclosure. Receiving Party
shall permit the Disclosing Party the opportunity, if desired, to seek an
appropriate protective order or other remedy with respect to narrowing the scope
of such use or disclosure. Upon request, the Receiving Party shall return all
copies of the Disclosing Party’s Confidential Information to the Disclosing
Party existing in tangible form, and shall delete all electronic copies, except
for in each case a single copy for the purpose of determining compliance with
its obligations under this Agreement or as required to be maintained under
Applicable Law and provided that the Receiving Party shall not be required to
delete the Disclosing Party’s Confidential Information included in regulatory
submissions previously filed consistent with this Agreement and Customer shall
not be obligated to return any Confidential Information of BVL that is included
in the assignment of rights or license granted to Customer under Article 11. The
foregoing nondisclosure and nonuse obligations shall survive termination or
expiration of this Agreement.

9.3. Publicity. Neither Party will issue any press release or other public
announcement concerning this Agreement or the transactions contemplated by this
Agreement without the prior

 

22



--------------------------------------------------------------------------------

written consent of the other Party which shall not be unreasonably withheld,
except where such announcements are required by Applicable Law or the rules of
any stock exchange or NASDAQ. The Parties will use all reasonable efforts to
consult with each other and to cooperate with respect to the wording of any such
announcement. Product labeling (primary, secondary, and any insert) and
government filings may indicate that Product has been Manufactured for Customer
by BVL without any further approval by BVL except to the extent approval of BVL
is required under any other applicable section of this Agreement.

ARTICLE 10 - REPRESENTATIONS AND WARRANTIES

10.1. Representations of BVL. BVL represents and warrants to Customer that:
(a) it has the full power and right to enter into this Agreement and that there
are no outstanding agreements, assignments, licenses, encumbrances or rights of
any kind held by any Third Party, private or public, materially inconsistent
with the provisions of this Agreement; (b) the services provided by BVL shall be
performed with requisite care, skill and diligence, in accordance with
Applicable Laws and industry standards, and by individuals who are appropriately
trained and qualified; (c) to the best of its knowledge, the services provided
by BVL will not infringe the intellectual property rights of any Third Party and
BVL will promptly notify Customer in writing should it become aware of any
claims asserting such infringement; (d) at the time of delivery to Customer,
Product Manufactured under this Agreement: (i) will have been Manufactured in
accordance with cGMP and all other Applicable Laws, the Manufacturing Process,
the requirements of the Quality Agreement, and will meet the Specification, and
(ii) will not be adulterated, or misbranded under the FDCA or other Applicable
Law; and (e) it has not been debarred, nor is it subject to a pending debarment,
and that it shall not use in any capacity in connection with the services
provided under this Agreement any person who has been debarred pursuant to
section 306 of the FDCA, 21 U.S.C. § 335a, or who is the subject of a conviction
described in such section. BVL agrees to inform Customer in writing Immediately
if BVL or any person who is performing services on its behalf under this
Agreement is debarred or is the subject of a conviction described in section
306, or if any action, suit, claim, investigation, or proceeding is pending
relating to the debarment or conviction of BVL or any person performing such
services.

10.2. Representations of Customer. Customer represents and warrants to BVL that:
(a) it has the full power and right to enter into this Agreement and that there
are no outstanding agreements, assignments, licenses, encumbrances or rights
held by any Third Party, private or public, inconsistent with the provisions of
this Agreement; (b) to the best of its knowledge the use of Customer Technology,
Customer Improvements, and Customer Confidential Information by BVL in the
performance of services under this Agreement will not infringe the intellectual
property rights of any Third Party and that it will promptly notify BVL in
writing should it become aware of any claims or threats asserting such
infringement; (c) that the API provided by Customer will be provided to BVL free
and clear of any liens and encumbrances; (d) Customer’s further distribution of
the Product will not cause the Product to be adulterated or misbranded under the
FDCA or other Applicable Law; and (e) Customer has not been debarred, nor is it
subject to a pending debarment pursuant to section 306 of the FDCA, 21 U.S.C. §
335a, nor is it the subject of a conviction described in such section. Customer
agrees to inform BVL in writing Immediately if Customer is debarred or is the
subject of a conviction described in section 306, or if any action, suit, claim,
investigation, or proceeding is pending relating to the debarment or conviction
of Customer.

10.3. Additional Representations of Customer in the event that Product(s) will
be Offered for Sale, Sold, Marketed or Distributed for Developmental or Clinical
Applications within the

 

23



--------------------------------------------------------------------------------

Member States of the European Union. In the event that Product is being
Manufactured for sale in the European Union or any member states thereof, then
in addition to all other warranties and representations set forth herein,
Customer also represents and warrants: (a) that Customer has properly appointed
one or more Qualified Person(s) in compliance with EU standards, including
without limitation, Article 49 of Directive 2001/82/EC, with respect to the
Product(s) subject to this Agreement; and (b) that Customer’s Qualified
Person(s) shall fully comply with all EU standards, directives and rules,
including without limitation, as set forth in Article 51 of 2001/83/EC. It is
Customer’s obligation to notify BVL as to whether Product is being Manufactured
for sale in an EU member nation, or in a country within the Territory that
subsequently becomes a member of, or subject to, the European Union.

10.4. DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT. THIS IS FOR ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED
ON THE BASIS OF CONTRACT, TORT OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

ARTICLE 11 - INTELLECTUAL PROPERTY

11.1. Customer Technology. All rights to and interests in Customer Technology
shall remain solely in Customer and no right or interest therein is transferred
or granted to BVL. BVL acknowledges and agrees that it does not acquire a
license or any other right to Customer Technology except for the limited purpose
of carrying out its duties and obligations under this Agreement and that such
limited, non-exclusive, non-transferable, non-sublicensable license shall expire
upon the completion of such duties and obligations or the termination or
expiration of this Agreement, whichever is the first to occur.

11.2. BVL Technology. All rights to and interests in BVL Technology shall remain
solely in BVL and no right or interest therein is transferred or granted to
Customer. Customer acknowledges and agrees that it shall not acquire a license
or any other right to BVL Technology except as otherwise set forth in this
Agreement.

 

24



--------------------------------------------------------------------------------

11.3. Customer Improvements. The Parties agree that all Improvements whether
generated solely or jointly by employees or agents of BVL or Customer that
(i) constitute a Product Improvement; or (ii) are based on or derived from
Confidential Information of Customer; or (iii) are Product-specific, and in each
case all related intellectual property rights shall be the sole and exclusive
property of Customer (“Customer Improvements”), and BVL hereby assigns to
Customer (or its designee) all of BVL’s right, title and interest in such
Customer Improvements and related intellectual property rights, without
additional compensation to BVL. BVL shall take such steps as Customer may
reasonably request (at Customer’s expense) to vest in Customer (or its designee)
ownership of the Customer Improvements.

11.4. BVL Improvements. The Parties agree that all Improvements that are not
Customer Improvements or Customer Technology shall be the sole and exclusive
property of BVL (“BVL Improvements”). To the extent that BVL incorporates a BVL
Improvement into the Manufacturing Process of Customer’s Product(s), BVL agrees
to grant to Customer a non-exclusive, sub-licensable, royalty-free license to
use such BVL Improvements to manufacture, have manufactured, use, sell, have
sold and/or import Products worldwide. This grant shall be perpetual and shall
survive termination of this Agreement, but subject to termination in the event
that BVL is notified that such BVL Improvement infringes a Third Party’s
intellectual property rights, in which case the grant set forth in this
paragraph 11.4 is terminable with a 10-day written notice to Customer. The
foregoing license is sublicensable, but otherwise shall only be transferable as
provided in Article 15. For the avoidance of doubt, the foregoing grant is
limited to solely the Product and its derivatives and shall not be used for any
other product.

ARTICLE 12 - TERM AND TERMINATION

12.1. Term. This Agreement shall become effective on the Effective Date and,
except as otherwise provided herein, shall be in effect for an initial term of
five (5) Contract Years. This Agreement may be extended by mutual agreement
reflecting in a written amendment or as provided for in Section 5.1.2, unless
otherwise agreed to by the Parties in writing.

12.2. Termination by Either Party Without Cause. Either Party may terminate this
Agreement without cause by providing twenty-four (24) months prior written
notice to the other Party. Notwithstanding such no-fault termination, Customer
shall be liable for any outstanding Development services or Purchase Orders,
and, unless Customer otherwise directs, BVL will complete delivery of such
services and Purchase Orders.

12.3. Termination by Customer. Customer may terminate this Agreement as to any
Product upon ninety (90) days written notice in the event the Product is
withdrawn from the market, in which case Section 5.4 shall no longer apply with
respect to such Product. In such event, if Customer is not at such time
commercializing any other Product, Customer may terminate this Agreement in its
entirety upon at least ninety (90) days written notice to BVL.

12.4. Termination for Breach. Either Party may terminate this Agreement for a
material breach by the other Party by giving the breaching Party written notice,
specifying the breach, and giving the breaching Party three (3) months to cure
such breach. If the default has not been cured at the end of the three (3) month
period, then, upon written notice thereof to the breaching Party by the other
Party this Agreement shall terminate. Termination for breach will have no effect
on performance obligations or amounts to be paid which have accrued up to the
effective date of such termination. Notwithstanding the foregoing, if Customer’s
unpaid, undisputed balance extends in any event beyond ninety (90) days, BVL
shall have the right to require pre-payment for all future Manufacturing until
such time as Customer has established a

 

25



--------------------------------------------------------------------------------

satisfactory payment history in BVL’s sole discretion. Notwithstanding anything
to the contrary, in the event that Customer’s unpaid, undisputed balance extends
in any event beyond [*], then BVL shall be entitled to: (a) terminate this
Agreement without liability to Customer unless such payment default is cured in
its entirety by Customer within thirty (30) days of written notice from BVL of
its intent to terminate; or (b) [*] without liability until such default is
cured.

12.5. Termination for Bankruptcy. In the event of any proceedings, voluntary or
involuntary, in bankruptcy or insolvency, by or against Customer or BVL, or the
appointment with or without the Parties’ consent of a receiver for either Party,
the other Party shall be entitled to immediately terminate this Agreement upon
written notice to the other Party without any liability whatsoever. Such
termination shall not affect any claim for damages available to the terminating
Party or for costs or fees accrued to date.

12.6. Termination for Force Majeure. In the case of a Force Majeure event that
will, or continues to, prevent performance (in whole or substantial part) of
this Agreement by a Party for a period of at least six (6) months, the other
Party shall be entitled to terminate this Agreement upon prior written notice to
the other Party without any liability whatsoever.

12.7. Consequences of Termination.

12.7.1. In the event of termination of this Agreement, the Parties will endeavor
to transition the Manufacturing services and technology transfer in such a
manner as to enable Customer to transfer manufacturing services to a Third Party
but so as not to cause unreasonable inconvenience to either Party. Termination
by BVL shall not be effective until Customer has located and arranged for
continuation of Manufacture of Product with another supplier, but in no event
shall such supply obligation continue for more than [*] after the date of
termination notice of this Agreement. The Parties will cooperate during such
transition period to continue any such ongoing services and BVL shall perform
such functions and provide such documentation as reasonably necessary or
required in connection with the orderly transfer of Manufacturing to a Third
Party and wind-down of any active project being conducted under this Agreement
and Applicable Law.

12.7.2. Promptly upon a termination of this Agreement or at the request of the
Disclosing Party, the Receiving Party shall return to the Disclosing Party all
Confidential Information of the Disclosing Party in its possession, existing in
tangible form, and shall delete all electronic copies, except for one copy that
may be retained for archive purposes. Furthermore, BVL shall promptly return all
Customer-supplied Composition, Customer Equipment, API, retained samples,
reference standards, data, reports and other property, information and/or
know-how in recorded form that was provided by Customer, or Developed in the
performance of the services under this Agreement, that are owned by or licensed
to Customer, excepting that required to be retained by Applicable Law.

12.7.3. In the event of termination by BVL pursuant to Section 12.2, Customer
shall pay BVL for Manufacturing, Development and other services completed up to
the effective date of such termination within thirty (30) days of Customer’s
receipt of all results, reports, data, samples, and other deliverables to be
provided pursuant to this Agreement. In the event the funds received by BVL
prior to such termination exceed costs incurred to the date of termination, BVL
shall refund the difference to Customer within thirty (30) days after the
effective date of termination.

 

26



--------------------------------------------------------------------------------

12.7.4. Upon any termination of this Agreement by Customer, Customer: (a) shall
purchase from BVL any existing inventories of Product that are the subject of a
Firm Order conforming to the Specification and Manufactured in accordance with
cGMP and the Manufacturing Process and not adulterated, or misbranded, at the
then-current price for such Product; and (b) may either: (i) purchase any
Product in process held by BVL as of the date of the termination that was made
pursuant to a Firm Order, at a price to be mutually agreed (it being understood
that such price shall reflect, on a pro rata basis, work performed and
non-cancelable, out-of-pocket expenses actually incurred by BVL with respect to
the Manufacture of such in-process Product) or (ii) reimburse BVL for all work
performed and non-cancelable costs, and out-of-pocket expenses incurred by BVL
in connection with a Firm Order and direct BVL to dispose of such material at
Customer’s cost. Customer shall not have any further obligation under
Section 5.3 or 5.4 in the event of termination, except in the event that BVL
terminates the Agreement under Section 12.4 for breach by Customer.

12.7.5. If Customer terminates this Agreement for any reason other than a breach
by BVL, Customer shall reimburse BVL for the costs of any BVL-supplied
Composition Purchased in connection with a Firm Order or ordered in connection
with inventory SOPs mutually agreed upon by the Parties that cannot be canceled,
unless these materials can be utilized by BVL on other projects. This
reimbursement shall be made within thirty (30) days after receipt by Customer of
an invoice itemizing the material costs. BVL agrees to transfer to Customer any
materials for which Customer has paid under this provision. Termination shall
have no effect on payment obligations that have accrued up to the effective date
of termination.

12.7.6. Upon the effective date of termination or expiration of this Agreement,
and subject to 12.7.1, Customer shall have no further obligations to BVL with
respect to the Forecasts and BVL will have no further obligations to Manufacture
Product.

12.8. Injunctive Relief for Breach or Threatened Breach. The Parties agree that
should this Agreement be breached, money damages may be inadequate to remedy
such a breach. As a result, the non-breaching Party shall be entitled to seek,
and a court of competent jurisdiction may grant, specific performance and
injunctive or other equitable relief as a remedy for any such breach or
threatened breach of this Agreement. Such remedy shall be in addition to all
other remedies, including money damages, available to a non-breaching Party at
law or in equity.

12.9. Survival. Expiration or termination of this Agreement for any reason shall
not relieve either Party of any obligation accruing prior to such expiration or
termination or of any rights and obligations of the Parties that by their terms
survive termination or expiration of this Agreement. Notwithstanding anything in
this Agreement to the contrary, the representations and warranties (Article 10),
duties of confidentiality (Article 9), indemnification (Article 8), intellectual
property (Article 11), termination (Article 12) governing law and jurisdiction
(Article 16) and the provisions specified in the survival clause of the Quality
Agreement (Attachment “E”) of this Agreement shall survive termination or
expiration of this Agreement. Notwithstanding anything to the contrary set forth
herein, the obligations identified in Article 9 shall survive for a period of
[*] from any termination or expiration of this Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE 13 - NOTICES

13.1. All notices concerning this Agreement shall be given in writing, as
follows: (i) by actual delivery of the notice into the hands of the Party
entitled to receive it, in which case such notice shall be deemed given on the
date of delivery; or (ii) by Federal Express, UPS, DHL or any other overnight
carrier, in which case the notice shall be deemed given two (2) days from the
date of transmission. All notices which concern this Agreement shall be
addressed as follows:

If to BVL:

Ben Venue Laboratories, Inc.

300 Northfield Road

Bedford, Ohio 44146

Attn: Vice President, Contract Manufacturing Services

With copy to:

Ben Venue Laboratories, Inc.

300 Northfield Road

Bedford, Ohio 44146

Attn: Legal Department, Division Counsel

If to Customer:

Targanta Therapeutics Corporation

225 South East, Suite 390

Indianapolis, IN 46202

Attn: Procurement Specialist

With a copy to:

Targanta Therapeutics Corporation

222 Third St., Suite 2300

Cambridge, MA 02142

Attn: General Counsel

ARTICLE 14 - WAIVER

14.1. No failure on the part of either Party to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

ARTICLE 15 - ASSIGNMENT OF AGREEMENT

15.1. Neither this Agreement, nor any rights or obligations hereunder, may be
assigned by either Party hereto without the prior written consent of the other
Party, which consent shall not be unreasonably withheld; provided, however, that
either Party may, without such consent, but with notice to the other Party,
assign this Agreement, in whole or in part: (a) in connection with the transfer
or sale of all or substantially all of the assets of such Party or the line of
business or

 

28



--------------------------------------------------------------------------------

Product to which this Agreement relates; (b) to the successor entity or acquirer
in the event of the merger, consolidation or change of control of a Party
hereto; or (c) to any Affiliate of the assigning Party. Any subsequent assignee,
purchaser, or transferee shall be bound by the terms of this Agreement.

ARTICLE 16 - GOVERNING LAW

16.1. This Agreement and the rights and obligations of the Parties hereunder
shall be governed by Delaware law (without application of conflict of law
principles) and, to the extent the laws of the State of Delaware are preempted
or otherwise made inapplicable by federal law, the laws of the United States of
America. Each of the Parties irrevocably and unconditionally:

16.1.1. agrees that any suit, action or legal proceeding arising out of or
relating to this Agreement shall be instituted in the United States District
Court for Delaware, or if such court does not possess subject matter
jurisdiction, of any type, or will not accept jurisdiction, in any court of
general jurisdiction in Wilmington, Delaware;

16.1.2. consents and submits to the exclusive jurisdiction of such foregoing
courts in any such suit, action or proceeding;

16.1.3. consents to personal jurisdiction in such courts;

16.1.4. waives any objection which it may have to laying of venue of any such
suit, action or proceeding in said courts; and

16.1.5. waives any claim or defense of inconvenient forum.

ARTICLE 17 - FORCE MAJEURE

17.1. No Party shall be liable for a failure or delay in performing any of its
obligations under this Agreement if, and only to the extent that, such failure
or delay (directly or indirectly) is due to causes beyond the reasonable control
of the affected Party, including: (i) acts of God; (ii) fire, explosion, or
unusually severe weather; (iii) war, whether declared or undeclared, invasion,
riot or other material civil unrest; (iv) enactment or change of laws and
regulations by any Agency or Government, conflict of laws or regulations by any
Agency or government orders restrictions or actions, embargoes or blockages;
(v) national or regional emergency; (vi) injunctions, strikes, lockouts, labor
trouble or other industrial disturbances (regardless of the reasonableness of
the demands of labor); and (vii) acts of terrorism (“Force Majeure”).

17.2. The Party whose performance of this Agreement is affected or potentially
affected by an event of Force Majeure shall promptly notify the other Party of
the Force Majeure condition, explaining the nature, details and expected
duration thereof, and shall exert reasonable efforts to eliminate, cure or
overcome any such condition and to resume performance of its obligations under
this Agreement as soon as possible. Upon termination of the event of Force
Majeure, the performance of any suspended obligation or duty shall promptly
recommence.

 

29



--------------------------------------------------------------------------------

ARTICLE 18 - TITLE OF GOODS AND EQUIPMENT

18.1. Title to Customer-supplied Composition. Title to API and Customer-supplied
Composition shall remain with [*] at all stages of the Manufacturing Process.
BVL shall provide within the Facility an area or areas where the API,
Customer-supplied Composition, Product, any intermediates (and components
thereof), and any work in process are segregated and stored in accordance with
the Specification, the Master Production Record and cGMP, and in such a way as
to be able at all times to clearly distinguish the same from products and
materials belonging to BVL, or held by it for a Third Party’s account.

18.2. Handling of Customer-supplied Composition. BVL shall at all times take
such measures as are required to protect the API, Customer-supplied Composition,
Product, and any work in process from risk of loss or damage at all stages of
the Manufacturing Process. BVL shall ensure that the API, Customer-supplied
Composition, Product, and any work in process are free and clear of any liens or
encumbrances resulting from any act or omission of BVL. BVL shall Immediately
notify Customer if at any time it believes any API, Customer-supplied
Composition or Product have been damaged, lost or stolen.

18.3. Customer-Supplied Equipment

18.3.1. Equipment owned by BVL and located at the Facility, shall not be
dedicated to any single customer unless otherwise agreed to in writing, but
shall be available for Manufacturing of Product according to BVL’s Manufacturing
Processes requirements.

18.3.2. Customer and BVL shall mutually agree on the terms and conditions of any
special equipment required to be purchased for the Manufacturing of the
Product(s). Equipment which Customer has agreed to purchase, for which it shall
be financially responsible, is identified in proposals and/or Attachment “F” and
shall be dedicated to the production of the Product(s) (the “Customer
Equipment”). Customer may at times authorize BVL, with BVL’s written consent, to
select and order equipment that will be invoiced to Customer and for which
Customer agrees to be financially liable.

18.3.3. BVL shall obtain Customer’s Purchase Order for approval for all costs
and expenses associated with installation and qualification of Customer-supplied
Equipment (including without limitation labor and engineering costs) and
Customer shall remit in advance an amount equal to [*] of such cost to BVL upon
issuance of Customer’s Purchase Order with the remaining balance to be invoiced
to Customer upon receipt of Equipment by BVL. Title to, and risk of loss of, all
such Customer Equipment paid for by Customer shall be retained by Customer. BVL
will cause each item of Customer Equipment to be marked to indicate that it is
dedicated to Customer’s Product and to be tagged in such a way as to identify it
as property of Customer. BVL shall not change the location of the Customer
Equipment from the Facility without the prior written consent of Customer. BVL
agrees to perform ordinary, routine maintain of the Customer Equipment as set
forth in a quotation to be mutually approved by BVL and Customer. Customer shall
remain liable for non-routine maintenance and servicing of Customer Equipment.
BVL shall notify Customer via proposal prior to the performance of any
maintenance. BVL shall maintain Customer Equipment free and clear of any liens
and encumbrances. At Customer’s request, BVL shall execute such documents and
take such actions as Customer may from time to time reasonably deem necessary to
maintain or protect Customer’s ownership interest in the Customer Equipment.

 

30



--------------------------------------------------------------------------------

18.3.4. BVL shall use the Customer Equipment solely for purpose of Manufacture
of Products under this Agreement. BVL shall use the Customer Equipment in a
careful and proper manner, and shall cause the Customer Equipment to be
maintained, at BVL’s expense, in as good an operating condition as when provided
by Customer, ordinary wear and tear resulting from proper and normal use alone
excepted. Except to the extent otherwise specified in the approved Purchase
Order, Customer shall be responsible for the cost of non-routine maintenance and
servicing of Customer Equipment. BVL shall notify Customer via proposal prior to
the performance of any non-routine maintenance or servicing, unless required
during Manufacturing, and Customer shall issue a Purchase Order for the service
or maintenance of Customer Equipment. BVL shall not make any material
alterations to Equipment without the prior written consent of Customer.

18.3.5. CUSTOMER AND BVL EACH EXPRESSLY DISCLAIMS AND MAKE NO WARRANTY OR
REPRESENTATION TO THE OTHER, EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE OR AGAINST LATENT DEFECTS OR OTHERWISE, EACH WITH
RESPECT TO THE CUSTOMER EQUIPMENT. NEITHER PARTY IS RESPONSIBLE OR LIABLE FOR
ANY DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSSES TO THE OTHER
PARTY OR ANY THIRD PARTY RESULTING FROM INSTALLATION, OPERATION OR USE OF
CUSTOMER EQUIPMENT, EXCEPT TO THE EXTENT THAT SUCH DAMAGES OR LOSSES ARISE FROM
THE NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY IN THE INSTALLATION OR
OPERATION OF THE EQUIPMENT.

ARTICLE 19 - ENTIRE AGREEMENT

19.1. This Agreement, together with the Attachments identified herein that shall
form part of this Agreement, constitutes the entire understanding between the
Parties and is intended as a final expression of their agreement related to the
subject matter hereof and as a complete statement of terms and conditions
thereof, and shall not be amended except in writing signed by an authorized
representative of each Party and specifically referring to this Agreement. If
there is any inconsistency between this Agreement and any other writings, which
are referred to or are incorporated herein, or any Purchase Orders, invoices, or
other documents relating to Product, the terms and conditions of this Agreement
shall take precedence in any contract construction. This Agreement supersedes
any previous agreements or arrangements between the Parties and any customary
practice of the Parties at variance with the terms hereof. Neither Party may
rely upon oral representations that are inconsistent with the terms of this
Agreement.

ARTICLE 20 - SEVERABILITY

20.1. In the event any provision of this Agreement is held to be invalid or
unenforceable, the valid or enforceable portion thereof and the remaining
provisions of this Agreement will remain in full force and effect.

ARTICLE 21 - INDEPENDENT CONTRACTORS

21.1. Neither Party shall have the right to control the activities of the other
in the performance of this Agreement and each shall perform as an independent
contractor, and nothing herein shall be construed to be inconsistent with that
relationship or status. Under no circumstances shall the employees or agents of
one Party be considered employees or agents of the other. This Agreement shall
not constitute, create, or in any way be interpreted as a joint venture,
partnership, or formal business organization of any kind.

 

31



--------------------------------------------------------------------------------

ARTICLE 22 - AMENDMENTS

22.1. No provision of this Agreement or the Attachments attached hereto may be
modified or supplemented, except by an instrument in writing signed by both BVL
and Customer.

ARTICLE 23 - HEADINGS

23.1. The Article headings appearing herein are included only for the
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.

ARTICLE 24 - REVIEW BY LEGAL COUNSEL

24.1. Each Party has carefully reviewed this Agreement, and understands its
terms. Each Party has been given sufficient opportunity to seek legal advice
prior to signing this Agreement, and has either sought legal advice with counsel
experienced in regards to this Agreement, or has relied wholly upon that Party’s
own judgment and knowledge in executing this Agreement. Each Party fully
understands and voluntarily accepts each and every provision contained in this
Agreement. Failure to seek legal advice prior to signing this Agreement does not
excuse either Party from failure to understand the terms and conditions set
forth in this Agreement. This Agreement has been prepared on the basis of the
mutual understanding of the Parties and in the event of an ambiguity, such
ambiguity shall not be strictly construed against either Party as a drafter of
this Agreement.

ARTICLE 25 - RECALL

25.1. In the event: (a) any Agency or governmental authority issues a request,
directive, or order that Product be recalled; or (b) a court of competent
jurisdiction orders such a recall; or (c) Customer determines (after
consultation with BVL if the issue relates to Manufacturing operations under
this Agreement) that Product should be recalled, the Parties shall take all
appropriate corrective action. Customer retains the right to conduct a Product
recall for any safety or other reason Customer deems appropriate without input
from BVL, but prior to making any such decision or taking any such recall
action, shall notify BVL if practicable. BVL shall Immediately bring to the
attention of Customer any issue that is likely to require recall of Product. In
the event that Product is recalled or that Customer is required to disseminate
information regarding Product covered by this Agreement, Customer shall so
notify BVL and, not later than may be required to permit Customer to meet such
obligations, BVL shall provide Customer with such assistance in connection with
such recall as may reasonably be requested by Customer. BVL will only be
financially responsible for the costs of any recall for which the negligence or
willful misconduct of BVL or its agents is directly responsible, and, in any
event, notwithstanding anything to the contrary, BVL’s total liability for any
event of recall (including without limitation, API, materials, shipping,
notices, destructions costs, etc.) shall be capped at a maximum aggregate of [*]
pro-rated per [*]. For purposes of clarity it is understood that the obligations
of the Parties under this Section 25.1 shall only apply to Product Manufactured
under this Agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE 26 - ENGLISH LANGUAGE

26.1. This Agreement, all schedules, attachments, and exhibits hereto, and all
reports, documents and notices required hereunder, referred to herein or
requested by the Parties, in connection with this Agreement shall be written in
the English language. Except as otherwise required by Applicable Law, the
binding version of all of the foregoing shall be the English version.

ARTICLE 27 - EXPORT PROVISION

27.1. Customer agrees and understands that the information and any materials
provided by BVL under this Agreement are subject to United States laws and
regulations, which may restrict exports, re-exports or other transfers to other
countries and Parties. Customer agrees that no materials or information provided
to it under this Agreement will be exported re-exported, transferred or
disclosed contrary to the applicable laws and regulations of the United States,
or to any country, entity or other Party which is ineligible to receive such
items under U.S. laws and regulations, including the regulations of the U.S.
Department of Commerce and the U.S. Department of Treasury.

ARTICLE 28 - ACKNOWLEDGEMENT OF COMPETITION FOR COMPETITIVE PRODUCTS OR SERVICES

28.1. Each Party understands and acknowledges that the other Party individually
or in collaboration with others may now or hereafter develop or market products
which compete with its own products or services. Subject to the confidentiality
obligations set forth in Article 9, nothing in this Agreement shall impair the
right of either Party to develop, make, use, procure, or market other products
or services now or in the future which may be competitive to those products or
services offered by the other Party to this Agreement, including without
limitation the Products or services Manufactured pursuant to this Agreement.
Neither Party is under a duty to disclose any planning or other information
relating to competition with the other’s products or services.

ARTICLE 29 - EXECUTION

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized representatives as of the dates set forth below:

FOR: BEN VENUE LABORATORIES, INC.

 

Signature:  

/s/ Peter Hansbury

     Date:   8/22/08   Peter J. Hansbury RPh          Vice President, Contract
Manufacturing Services       

For: Targanta Therapeutics Corporation

 

Signature:  

/s/ Roger Miller for Mark Leuchtenberger

     Date:   8/28/08   Mark Leuchtenberger          President and Chief
Executive Officer       

 

33



--------------------------------------------------------------------------------

Attachment “A1”

Product Supplements

A1.1(a) PRODUCT IDENTIFICATION

 

Product Description

(INCLUDING PACKAGING DESCRIPTION FOR EACH END ITEM NUMBER FROM THE
SAME NUDE VIAL)

   BVL End
Item
Number    BVL Nude
Vial
Number    Customer
Item
Number    Batch
Size/Order
Quantity  

Oritavancin 100mg in a lyo in a 20 cc vial, bulk packed unlabeled

   9999900598    2451-08    n/a    [ *]

 

34



--------------------------------------------------------------------------------

Attachment “A1”

Product Supplements

A1.2(a) PRODUCT TESTING SPECIFICATION

 

Product Description

(INCLUDING PACKAGING DESCRIPTION FOR EACH END ITEM NUMBER FROM THE SAME NUDE
VIAL)

   BVL End
Item
Number    BVL Nude
Vial
Number    BVL Final
Product
Specification
Number

Oritavancin 100mg in a lyo in a 20 cc vial, bulk packed unlabeled

   9999900598    2451-08    245108FP

 

35



--------------------------------------------------------------------------------

Attachment “A”

Product Supplements

A1.3(a) MATERIALS SUPPLIED BY CUSTOMER AND BVL

 

BVL Item Number    [*]    [*]    [*]    [*] BNVL411    [*]    [*]    [*]    [*]
BNSL2331    [*]    [*]    [*]    [*] BNST1853    [*]    [*]    [*]    [*]
BNCH3716    [*]    [*]    [*]    [*] BNCH3092    [*]    [*]    [*]    [*]
TACH3991    [*]    [*]    [*]    [*] BNPK8002    Corrugated shipper    No    N/A
   Yes BNPK8102    Corrugated tray    No    N/A    Yes BNPK8221    Corrugated
partition    No    N/A    Yes

 

36



--------------------------------------------------------------------------------

Attachment “A”

Product Supplements

A1.4.1 FORECASTS

[*] Forecast – to be submitted by Customer to BVL on [*] basis by [*] each [*].
BVL will supply Customer with an electronic copy of the [*] Forecast form.
Subject to the terms of the Agreement, the following represents the
understanding of the Parties with respect to the volumes to be associated with
this Agreement for the [*] of this Agreement.

NOTE: PURSUANT TO SECTION 5.1.1 – 5.1.2, UPDATES OF THE [*] FORECAST WHICH ARE
ACCEPTED BY BVL SHALL BE AMENDMENTS TO THIS AGREEMENT AND SHALL EXTEND THE TERM
OF AGREEMENT, UP TO [*].

CUSTOMER MAY ENTER A “ZERO” FIGURE FOR ANY [*] IN WHICH IT DOES NOT WISH TO HAVE
BVL ALLOCATE CAPACITY; HOWEVER, IN THE ABSENCE OF A WRITTEN CONFIRMATION
ACCEPTING CUSTOMER’S OFFER TO AMEND THE [*] FORECAST, BVL MAKES NO
REPRESENTATION THAT IT WILL HAVE CAPACITY AND/OR MANUFACTURE CUSTOMER’S PRODUCT
FOR SUCH PERIODS, WHICH SHALL REMAIN EXCLUSIVELY IN BVL’S DISCRETION.

PURSUANT TO SECTION 5.1, NOTWITHSTANDING THE FOREGOING, ADDITIONAL VOLUMES OF
PRODUCT MAY BE REQUESTED FROM TIME TO TIME BY THE CUSTOMER AND SUCH ADDITIONAL
VOLUME MAY BE MUTUALLY AGREED TO IN WRITING AT THE DISCRETION OF THE PARTIES.

[*]

 

37



--------------------------------------------------------------------------------

Attachment “A”

Product Supplements

A1.4.2 ROLLING [*] FORECAST

Pursuant to Section 5.3, Customer shall provide a Rolling Forecast quarterly to
BVL. BVL will provide Customer with an electronic copy utilizing Microsoft Word
of the following form for submission, which will include [*] periods for
forecasting. Subject to Section 5.3, Customer shall provide the Rolling Forecast
[*] in advance of the first day of the each [*].

(The format is for representation only, do not enter information below)

[*]

 

38



--------------------------------------------------------------------------------

Attachment “A”

Product Supplements

A1.5(a) PRICING

[*]

 

A1.5(b) None

 

39



--------------------------------------------------------------------------------

Attachment “A”

Non-binding, Preliminary plan for NDA and MAA Submissions

A1.6 Non-binding, Preliminary plan for NDA and MAA Submissions

The following table shows Customer’s preliminary, non-binding plan for
anticipated launch dates for Product in the Territory. BVL acknowledges that
(i) such plan creates no obligation on the part of Customer, (ii) actual
time-lines may differ substantially, and (iii) Customer may choose not to file
an NDA or MAA for Product in a particular country in the Territory, may not get
approval in a country in which it chooses to file an NDA or MAA or may choose
not to launch Product in a particular country in the Territory.

[*]

 

40



--------------------------------------------------------------------------------

Attachment “B”

Purchase Order Requirements

The following Information shall be provided on each Purchase Order:

 

1. BVL end item number

 

2. BVL Product description

 

3. Batch Size in vials from Quotation or as described in Attachment “A”

 

4. Number of Batches

 

5. Delivery Date (Date for BVL to release the lot and deliver product & Batch
Records)

 

6. BVL Quotation Number if Product/Service not included in Attachment “A”, or
Reference this Agreement Date

 

7. Delivery Address

 

8. Shipping requirements & Instructions (temperature, dedicated trucks,
preferred carrier, overnight etc.) Contact name for Preferred Carrier,
Temperature Monitors, Ship on BVL Release or Hold for Customer Authorization to
Ship.

 

9. Billing Address

 

10. Special Instructions for Specific Batch

(Examples)

“Annual Stability Batch”

“Process Validation Batch”

“Special Sampling Instructions mutually agreed to and included in Batch Record”

 

11. Customer Lot# and Expiration Date if Applicable

 

41



--------------------------------------------------------------------------------

Attachment “C”

[*] STORAGE FEES

Effective through [*]

BVL has limited storage capacity. Therefore, Customers are expected to have
Product shipped to them no later than [*] after BVL Quality Operations has
released their Product and has shipped test samples and the documents identified
Attachment D to Customer, unless there is a disagreement as to whether Product
conforms to the requirements of this Agreement. Should unforeseen events lead to
a request by a Customer for storage beyond this [*] grace period, the Customer
must request such storage by BVL in writing at least fifteen (15) days before
the initial [*] grace period has expired. The request will be granted only if
BVL has sufficient storage capacity to accommodate the request. Then, the
following terms will apply.

[*] storage fees are assessed on a per lot basis, and begin to accrue [*]
following the BVL release date of the Batch by BVL’s Quality Operations Dept and
delivery to Customer of the test samples and applicable batch records, unless
there is a disagreement as to whether Product conforms to the requirements of
this Agreement. BVL will request that a separate Purchase Order be issued for
the storage charges. These charges listed below will be reviewed and updated
[*].

[*] Storage Charge - per square foot per [*]

 

Room Temperature Storage

  [ *]

Refrigerated Storage

  [ *]

Freezer Storage

  [ *]

Minimum Storage Charge - per lot per [*]

 

Room Temperature Storage

  [ *]

Refrigerated Storage

  [ *]

Freezer Storage

  [ *]

 

42



--------------------------------------------------------------------------------

Attachment “D”

Documents to be supplied by BVL to Customer as part of Batch release

 

1.) BVL Certificate of Analysis

 

2.) BVL Certificate of Compliance

 

3.) Copies of the executed Batch record

 

4.) Raw Material Certificates of Analysis generated by BVL used in the lot (Part
of Batch record)

 

5.) Reports documenting deviations and Investigations (Part of Batch record)

 

6.) Out Of Specification Results and Investigations (Part of Batch record)

NOTE: Raw analytical data, Environmental data (Airborne particulates, Pressure
differential between Manufacturing rooms and the other data BVL is monitoring)
is not copied or otherwise provided to a Customer except that these data can be
inspected as part of scheduled or for cause audits by the Customer.

 

43



--------------------------------------------------------------------------------

Attachment “E”

Quality Agreement

This Quality Agreement (“Quality Agreement”) is a required and integral part of
the Manufacturing and Service Contract (“Agreement”) with an Effective Date of
August 22, 2008 to which it is attached and integrated. The term “this
Agreement” as used in the Agreement includes this Quality Agreement. This
Quality Agreement defines the roles and responsibilities for BVL quality
operations when providing services for Customer and further defines how BVL and
Customer will interact with each other. This Quality Agreement will be updated
by December 31, 2009.

 

E.1 Purpose and Term of the Quality Agreement

Capitalized terms used in this Quality Agreement and not otherwise defined shall
have the meanings ascribed thereto in the Agreement unless otherwise specified.
This Quality Agreement outlines the responsibilities of Customer and BVL with
respect to the quality assurance and cGMP compliance of the Product and is the
Quality Agreement referenced in the Agreement. In the event of any conflict
between the terms of this Quality Agreement and the Agreement, the terms of the
Agreement will control.

A matrix of responsibilities included at the end of this document delineates the
primary responsible Party for the various aspects of this Quality Agreement.

This Quality Agreement commences with the Effective Date of the Agreement and
remains in effect through the term of that Agreement. In the event that the
Agreement is terminated for any reason provided for therein, the Quality
Agreement will terminate on the later of: (i) the expiration date of the last
Batch of Product produced by BVL for commercial or clinical distribution;
(ii) completion of any ongoing stability studies; or (iii) two years after the
termination of the Agreement.

All changes in this Quality Agreement must be documented in writing as an
Addendum to the original Quality Agreement and reviewed and approved in writing
by representatives from Customer and BVL.

This Quality Agreement is between Customer and BVL.

 

  E.1.1 Customer’s Quality Representatives:

 

Name:    Steve Thomas Title:    Director, Quality Assurance & Control Company:
   Targanta Therapeutics Corporation Street Address:    225 South East Street,
Suite 390 City, State Zip:    Indianapolis, IN 46202 Phone:    317-536-7707 Fax:
   317-536-7737 E-mail:    sthomas@targanta.com

 

44



--------------------------------------------------------------------------------

This Quality Agreement has been reviewed and approved by:

FOR CUSTOMER:

 

SIGNATURE:  

/s/ Steve Thomas

     DATE:    8/25/08

 

  E.1.2 BVL Quality Representatives:

 

Name:    Bryan Ball Title:    Vice President, Quality Operations Company:    Ben
Venue Laboratories, Inc. Street Address:    300 Northfield Road City, State Zip:
   Bedford, OH 44146-0568 Phone:    440-201-3214 Fax:    440-232-2772 E-mail:   
mailto:Bryan.Ball@Boehringer-Ingelheim.com

FOR BVL:

 

SIGNATURE:  

/s/ Bryan Ball

     DATE:    9/2/08

 

  E.1.3 BVL Business Representative:

 

Name:    Peter J Hansbury RPh Title:    Vice President, Contract Manufacturing
Services Company:    Ben Venue Laboratories, Inc. Street Address:    300
Northfield Road City, State Zip:    Bedford, OH 44146-0568 Phone:   
440-201-3352 Fax:    440-323-6264 E-mail:   
mailto:Peter.Hansbury@Boehringer-Ingelheim.com

 

45



--------------------------------------------------------------------------------

FOR BVL:

 

SIGNATURE:  

/s/ Peter Hansbury

   DATE:    8/22/08

 

  E.1.4 On-Call Customer Representative:

In addition to the foregoing contact information, Customer will provide the name
and phone numbers of a contact person(s) who may be called at any hour during
the times when BVL is Manufacturing the Product, as follows:

 

Name:    Curtis Strother Title:    Director, Technical Services & Supply Chain
Management Company:    Targanta Therapeutics Corporation Street Address:    225
South East Street, Suite 390 City, State Zip:    Indianapolis IN 46202 Phone:   
317-536-7707 Fax:    317-536-7737 E-mail:    cstrother@targanta.com

A Party’s Representatives may be changed in the manner set forth in the
Agreement.

 

E.2 Quality Responsibilities

The activities for and associated with the Manufacturing of the Product must
meet the current cGMPs as set forth in the “Code of Federal Regulations of the
U.S. Food and Drug Administration”, 21 CFR Parts 210 & 211, as well as “The
Rules Governing Medicinal Products in the European Community”, volume IV, “Guide
to Good Manufacturing Practice for Medicinal Products for Human and Veterinary
Use”, as well as the requirements of any applicable national guidelines to which
the Product has been registered. In the event of a conflict in cGMPs, the U.S.
Code of Federal Regulations shall apply.

BVL is responsible for review and approval of all manufacturing, testing, and
support documentation executed in the Manufacture of each Batch of the Product
as included or referenced in the Master Production Record and for providing
formal release to Customer. Customer is responsible for further release of each
Batch of the Product for commercial and any other use.

Any dispute between Customer and BVL with regard to acceptance of the Product
shall be subject to the procedures as set out in the Agreement between Customer
and BVL. Customer’s disposition will be independent of BVL’s review and release.

BVL is responsible for maintaining training records for all personnel that
perform cGMP functions relating to the Manufacturing operations, including
personnel in QA/QC, manufacturing, etc.

 

46



--------------------------------------------------------------------------------

E.3 Regulatory Compliance and Product Licensure

 

  E.3.1 Customer is the owner of the Product and is responsible for product
licensure, annual reports, and any other regulatory filings that are required
for the marketing of Product, and is responsible to ensure that all of such
filings with regulatory authorities are consistent with the Specification and
the Master Production Record. This includes the supplement of product
registration to update commitments, methods, records, or specifications based
upon regulatory requirements defined in 21 CFR Part 314.

 

  E.3.2 In the event that Product is being Manufactured for sale in the European
Union, then in addition to all other responsibilities, Customer shall also:

 

  E.3.2.1 certify in writing to BVL that it has properly appointed one or more
Qualified Person(s) in compliance with EU Directives, standards and rules,
including without limitation, Article 49 of Directive 2001/82/EC, with respect
to the Product(s) subject to this Agreement; and further that Customer’s
Qualified Person(s) shall fully comply with all EU standards, directives and
rules, including without limitation, as set forth in Article 51 of 2001/83/EC,
in a form substantially similar to that set forth as Attachment “G”;

 

  E.3.2.2 as appropriate, cause its Qualified Person to certify that the
Facility supplying the API complies with EU GMP in a form substantially similar
to that set forth as Attachment “H”;

 

  E.3.2.3 cause its Qualified Person to certify the GMP status of the
manufacturing and supply of an Active Pharmaceutical Ingredient in a form
substantially similar to that set forth as Attachment “I”; and

 

  E.3.2.4 for each batch of Product Manufactured by BVL, as appropriate, provide
a Certificate of Analysis of API in a form substantially similar to that set
forth as Attachment “J”.

 

E.4 Change Control

BVL will utilize a documented system of procedures for the control of changes to
raw materials, packaging materials, utilities, facilities, equipment,
manufacturing methods, and Product specifications and requirements, sampling,
test methods, and release requirements. Changes may be requested by BVL or
Customer or in response to a regulatory authority. Any changes related to
Product or any changes which would require a regulatory submission or a
regulatory approval in advance of the change or which may impact Product quality
will not be made without mutual approval, including, but not limited to, those
changes describe below. All other changes will be reported to Customer in
accordance with procedures mutually agreed upon by the BVL and Customer.
Customer will be responsible for applying for any necessary variation to the
Manufacturing license(s) to allow production of the Product(s).

 

  E.4.1 Master Production Records

Master Production Records (MPRs) are documents that specify or reference the
manufacturing instructions, related bills of material, in process testing, and
production specifications used in the production process. These documents are
developed and approved by BVL and Customer. Customer’s approval of the MPR must
be received at least eight (8) weeks prior to the start of manufacture.

 

47



--------------------------------------------------------------------------------

  E.4.2 Specification

Editorial or format changes to applicable specifications not affecting the
scientific/technical content or intent of the specification will not require
approval by Customer. All other specification changes require approval in
writing by BVL and Customer before proposed changes are implemented. This
applies to manufacturing, testing, storage and labeling of the Product, as well
as any changes to the specifications for raw materials and Product. Those
documents requiring initial Customer approval and approval by Customer of any
changes are as follows:

Product Specification

Master Production Records

Raw Material Specifications

When Customer initiates a change request on all applicable specifications, the
appropriate BVL department shall be provided the proposed specification and
appropriate documentation that summarizes and justifies each change.

 

  E.4.3 Packaging and Labeling Specifications

The packaging and labeling specifications are documents that describe the
labeling artwork, container/closure, Product packaging for shipment, shipper
specifications and drawings used in the packaging of the Product. These
packaging and labeling specifications are Developed and approved by BVL and
Customer. This information will be incorporated into the MPR, associated Product
Specific SOPs, and raw material specifications, as appropriate.

 

  E.4.4 Product Changeover

BVL will follow its validated cleaning protocols based on product
classifications per BVL SOP’s and Applicable Law.

 

  E.4.5 Changes to the Plant

BVL will notify Customer at least [*] in advance of any changes of utilities, in
the layout or structure of the equipment or in the operation and structure of
the plant, which could have an adverse impact on the manufacturing of the
Product or the quality of the Product or which will require a submission to a
Regulatory Authority. BVL shall not be obligated to obtain prior approval for
changes required as a result of an Agency’s order, provided BVL promptly
notifies Customer of any such proposed change and consults with Customer before
implementation of such changes and its potential impact on Product.

 

E.5 Documentation Retention

Batch specific documentation (e.g., executed batch records, investigation
reports, Certificates of Analysis) will be retained by BVL for one (1) year
beyond the expiration date of this Quality

 

48



--------------------------------------------------------------------------------

Agreement, or in the event the Agreement is ongoing, then for not more than
seven (7) years from the Manufacturing date. BVL will notify Customer prior to
destruction of the records and Customer must provide a response to BVL as to the
disposition of the documents within thirty (30) calendar days or the record will
be destroyed. Customer may request that such records be transferred to Customer
at Customer’s expense and BVL shall comply with such request.

For the basic product specific documentation (e.g., master production records,
SOPs, validation documentation) the retention should be for the life of the
product, i.e., until the registration for the product has been withdrawn and the
responsibility of Customer with support from BVL. Such documents will be
returned to the Customer in the event of termination of the Agreement,
withdrawal of all registrations for the Product, or upon cessation of the
business relationship between Customer and BVL and completion of BVL’s
compliance with Applicable Laws.

 

E.6 Materials

E.6.1 BVL is responsible for performing raw material and supplies procurement,
QC testing, and material handling and submission of samples to outside testing
laboratories (as applicable). BVL will obtain prior written approval from
Customer if BVL needs to subcontract the analytical release testing of raw
materials provided by Customer.

E.6.2 BVL shall maintain an approved suppliers list in accordance with BVL’s
procedures. BVL will provide the material name and supplier name upon request.
Changes to non-compendial raw materials, such as a new supplier or process
changes, shall be approved in advance by Customer.

E.6.3 All materials purchased for use in the manufacture, storage and shipping
of Product will be purchased, received, inspected as appropriate, tested as
appropriate, stored, and handled in accordance with BVL’s SOP’s, the Master
Production Record, if applicable, and Applicable Law. BVL agrees to sample and
retain sufficient amounts of all raw materials, except water, compressed gases
and any highly volatile compounds. The amount of retained samples is specified
in BVL’s raw material specifications. All materials shall be in accordance with
the approved specifications.

E.6.4 BVL will qualify primary vendors of all raw materials and components.
Vendor qualification will be in accordance with BVL SOP’s.

E.6.5 BVL will provide, at Customer’s request, a copy of the BVL Drug Master
File (DMF) and authorization for FDA and Customer to access the DMF. The DMF and
information in the DMF may be used by the Customer to prepare regulatory
filings. In addition, BVL shall, upon Customer’s request, assist Customer with
all other applicable filings for the U.S. and non-US market in accordance with
proposals submitted to Customer and confirmed by Purchase Order.

 

E.7 Product Specification

The Product must be manufactured, packaged, labeled, and handled according to
the Specifications, the Master Production Record, procedures mutually agreed to
in writing between Customer and BVL and Applicable Law. Customer and BVL shall
develop all in-process and Product release specifications, including acceptance
limits for each required test. Establishment of appropriate test methods and
supporting test method validation will be performed by BVL and approved by
Customer. Each lot of Product manufactured by BVL for Customer will be sampled
and tested in accordance with the Specification.

 

49



--------------------------------------------------------------------------------

E.8 Manufacturing and Packaging of the Product

E.8.1 The manufacturing of the Product will be done under cGMP and in accordance
with specific procedures and instructions mutually agreed upon between Customer
and BVL, and documented in the MPR. The Date of Manufacture will be as specified
in the Product Specification.

E.8.2 BVL will adhere to any regulations regarding storage of different types of
Products.

E.8.3 The Manufacturing of Customer’s Product by BVL must adhere to the
Specification and the Master Production Record as mutually agreed upon, and BVL
will Manufacture Product in compliance with all cGMPs and Applicable Law. BVL
will provide documentation for each Batch as agreed upon between Customer and
BVL and specified in Attachment “D.”

 

E.9 Testing of the Product

E.9.1 BVL shall test Product according to the Specification. For those
procedures which appear in the current USP/NF or other recognized standard
references, qualification of the method for the Product and a statement
indicating the reference shall suffice. For all Product-specific test methods
utilized by BVL, documentation supporting the validation of the test method
shall be available for review during audits by Customer.

E.9.2 If any Third Party is utilized to perform testing of raw materials or
release/stability testing, the vendor(s) must be qualified by BVL as required by
BVL SOPs and approved for use by Customer. The Third Party vendor must utilize
validated or qualified test methods and provide complete documentation and
copies of associated raw data upon request. BVL will be responsible for ensuring
that the operations of any third party vendor are consistent with BVL’s
obligations under this Agreement and comply with the terms of this Agreement.
BVL will audit such third party vendors as part of BVL’s standard vendor audit
program and at other times at the reasonable request of Customer.

E.9.3 Customer will provide BVL with a reference standard in accordance with BVL
procedures for use in Product testing, as needed, and BVL will maintain the
reference standard under appropriate storage conditions with appropriate
controls. Customer is responsible for performing qualification of the reference
standard in accordance with approved validated protocols.

E.9.4 BVL will provide to Customer a Certificate of Analysis and any other
associated testing documentation for each Batch of Product manufactured as
specified in Attachment “D.” Customer reserves the right to inspect and/or test
all Batches of the Product produced by BVL prior to Customer’s acceptance and
distribution.

 

E.10 Notification and Approval of Deviations

BVL must investigate, and notify Customer within three (3) business days,
whenever there is a significant deviation from stated procedures or
specifications identified. A significant deviation is defined as any Out Of
Specification (OOS) result, including results that are outside processing
parameters, and/or any manufacturing, packaging, labeling, or testing deviation
that may affect the quality, safety or efficacy of the Product. BVL will supply
the result of any investigation to Customer Immediately upon completion but in
any event prior to release of documents to

 

50



--------------------------------------------------------------------------------

Customer. Customer approval shall be obtained in writing (fax or PDF electronic
document confirmation is acceptable) for any significant deviation. The approval
or a request for additional information must be received within five
(5) business days of the completion of the investigation and Customer’s having
been furnished the full results. BVL will only release/reject a Batch as an
outcome of a BVL and Customer approved investigation report and Applicable Law.
In the event of conflict, BVL may release or reject any Batch at its sole
discretion subject to Customer’s right to reject the Batch. Customer is
responsible for the final product disposition of a product released by BVL.

All deviations including, but not limited to, those covered by the preceding
paragraph, will be investigated and fully documented by BVL in accordance to BVL
procedures and Applicable Law. This documentation will be retained as part of
the batch documentation for the Batch affected. When deemed necessary, Customer
reserves the right to request that BVL perform a more in-depth investigation of
a deviation and BVL will comply with such request. BVL and Customer will work
together in determining the need for additional investigational work. Customer
and BVL will jointly provide the documented product impact assessment for all
deviations that impact the Product. The documented assessment must be received
within two (2) business days of the completion of the investigation. In cases
where Customer requests a deviation, the request must be submitted in writing.
Customer is responsible for notifying the FDA regarding any required Field Alert
Report according to 21 CFR 314.81. BVL shall be notified by the Customer of any
Field Alerts filed for Product.

The Investigation Report for significant deviations will be approved by both BVL
and Customer as stated below. The approved document will become part of the
batch record of that specific lot of material. Any resulting corrective and
preventative actions shall be followed through timely closure in accordance to
BVL procedure and Applicable Law. Approval of the investigation report by the
appropriate Quality Assurance functions is solicited and may be obtained via fax
or electronic copy.

 

Failure

  

Approval Requirements

Product    Customer and BVL Raw Materials sourced and used by BVL    BVL (with a
copy to Customer)

In the event of a dispute regarding the failure of Product, an independent,
mutually acceptable qualified Third Party may be engaged to determine failure.
The Third Party’s decision will determine acceptance of the Product and shall be
subject to the procedures as set out in the Agreement.

Reprocessing would always be considered a significant deviation, and would only
be performed if validated by BVL and approved by BVL and Customer.

 

51



--------------------------------------------------------------------------------

E.11 Release and Shipment of the Product

 

  E.11.1 A Certificate of Compliance (COC), a Certificate of Analysis (COA),
copies of executed batch records, deviations and investigation reports, and any
applicable documentation shall be provided to Customer by BVL within one
(1) week after the Batch is released by BVL QA as specified in Attachment D.

 

  E.11.2 Customer is responsible for acceptance and disposition of the Product
after review of BVL’s test results, test samples and supporting data, COC, COA
and batch records as required.

 

  E.11.3 The disposition of the Product, which is defined as the release for
clinical or commercial distribution, is the responsibility of Customer. BVL has
the responsibility to release the Product to Customer. BVL will not ship any of
Customer’s Product to any destination until the final disposition by Customer,
unless prior approval has been received in writing from Customer to perform such
shipments. Such receipt of written shipping approval will not exceed forty-five
(45) days beyond BVL’s release to Customer unless Customer provides written
notice disputing the release of the Batch.

 

  E.11.4 BVL will control and coordinate all shipping activity unless specified
by Customer. Shipping instructions will be provided in the associated Batch
Purchase Order (PO). Shipping validation will be Customer’s responsibility, but
will be performed in collaboration with BVL and appropriate qualified
contractors.

 

E.12 Retained Samples of the Product

BVL agrees to store retained samples for all BVL composition used in the
Product(s) in accordance with Applicable Law and BVL SOPs, which, as to the
portions of such SOP that are Product-specific, shall be acceptable to Customer,
which such acceptance shall not be unreasonably withheld.

Final Product retains shall be the responsibility of Customer.

 

E.13 Storage of Product

BVL will store Product prior to final Customer disposition and shipment in
accordance with the Specification, Master Production Records, Applicable Laws
and BVL SOPs, which, as to the portions of such SOP that are Product-specific,
shall be acceptable to Customer, which such acceptance shall not be unreasonably
withheld.

 

E.14 Stability Activities

The responsibility for stability testing and reporting shall belong to BVL so
long as Customer contracts such activities with BVL. Stability protocols will be
prepared by BVL and jointly reviewed and approved by BVL and Customer. BVL will
provide stability reports to Customer in accordance with specifications
contained in stability proposals. Data interpretation and the updating of
stability information to regulatory documents for the Product is the
responsibility of Customer. Unless otherwise set forth in the applicable
Proposal, all stability related activities under the responsibility of BVL shall
be completed in accordance with Applicable Law and BVL SOPs, which, as to the
portions of such SOPs that are Product-specific, shall be acceptable to
Customer, which such acceptance shall not be unreasonably withheld.

 

52



--------------------------------------------------------------------------------

E.15 Process Validation

E.15.1 The Manufacturing Process and control procedures (including, but not
limited to cleaning procedures; aseptic procedures, process hold times,
in-process stability, and development and justification of all processing
parameters) shall be validated and qualified by BVL according to the
Manufacturing Process Validation (MPV) plan for Product in the facility and
using the equipment BVL intends to employ to make Product, as further defined in
Section 15.2.

E.15.2 The MPV will be created with input from both BVL and Customer for
Customer’s process. The MPV will be jointly generated and mutually approved by
BVL and Customer. The MPV will contain all of the required activities and the
acceptance criteria. The MPV will be executed on at least [*] of Product
produced by BVL for Customer as mutually agreed to between Customer and BVL. If
there are any problems during the execution of the MPV, then, upon discovery BVL
shall communicate such problems to Customer. If the problems cannot be resolved,
the MPV must be repeated on additional Batches until at least [*] of Customer’s
Product meet all specification requirements. Any problems encountered during the
execution of the MPV must be documented by BVL. BVL will bear the cost of any
repeat MPV, including the cost of the API, if caused by the negligence or
intentional misconduct of BVL or any of its affiliates or any of their agents or
employees, breach by BVL of any of its obligations under this Agreement or
failure of BVL to follow the Master Production Record or cGMP; otherwise the
expense will be borne by Customer, provided BVL has given Customer a revised
quotation prior to commencing such additional work and has received a purchase
order from Customer authorizing BVL to proceed.

E.15.3 All related validation/qualification documents will be assembled in a
process validation summary report and reviewed and approved by BVL and Customer.
Customer will retain copies of the approved protocols and final reports.

 

E.16 Product Complaints

E.16.1 Customer, or their agent, will receive complaints and communicate with
their customers and close all complaints related to the Product. Customer will
inform BVL within 5 business days, or sooner as required, of complaints
involving potential Product issues that may be related to Manufacturing. Upon
written request by Customer, BVL will investigate the complaints as required and
provide a written report on the results of the investigation to Customer in no
more than thirty (30) working days, or sooner if agreed to by the Parties.
Customer will communicate with its customers and/or regulatory authorities the
results of the complaint investigation, if necessary.

E.16.2 In the event of a notification by Customer to BVL of a serious adverse
event (SAE) potentially related to Manufacturing of the Product, BVL will
provide all necessary support and assistance in the relevant phase of the
investigation and provide a written response within an agreed upon time frame
that allows Customer to respond to the applicable regulatory agency within 15
days of their notification.

E.16.3 Customer shall provide complaint files to BVL onsite, or via fax or other
electronic means, within one (1) business day if they are required during an FDA
inspection.

 

53



--------------------------------------------------------------------------------

E.17 Returned Goods

Customer will be responsible for returned goods. The specific handling of
returned goods will be specified and documented by Customer, as required. BVL
will not have responsibility for returned goods.

 

E.18 Recall of the Marketed Product

In the event of recall, withdrawal, or field correction of Product Manufactured
under this Agreement, i.e., if the Product violates applicable laws,
regulations, agreed upon specifications, or is deemed unacceptable for some
other reason, whether or not such action is requested by any governmental
agency, Customer shall immediately notify BVL Quality Assurance in writing.
During a Product recall, withdrawal, or field correction, BVL shall fully
cooperate with Customer in conducting the necessary investigational activities
when appropriate.

 

E.19 Audits and Inspections of Facilities and Product

 

  E.19.1 Upon scheduling in advance, Customer shall have the right to one annual
audit per Contract Year and other audits for cause to: (i) observe, inspect, and
audit the manner in which BVL conducts Manufacture of Product(s); (ii) inspect
BVL’s Facilities and records relating to Manufacture of Product, including BVL’s
quality and other controls related to its Manufacture of the Product(s); or
(iii) observe and audit the books and records of BVL relating to the existence,
safeguard, use and maintenance by BVL of the Customer Composition and Customer
Equipment. Customer annual audits will be limited to 2 auditors for 2 days. BVL
shall make such books and records available to Customer for review. In addition
to audits, Customer and any third-Party consultant appointed by Customer shall
have reasonable access to observe and inspect BVL’s Facilities and SOPs with
respect to the Product, including all analytical and Manufacturing documentation
related to the Product upon reasonable prior notice to and scheduling in advance
by BVL. Any such Customer appointed third-party consultant must be pre-approved
by BVL, although such approval shall not be unreasonably or untimely withheld.
Information provided during audits will be limited to technical information
related to the Manufacture of Product. No financial information is provided for
auditing except as set forth in a particular Proposal related to Development
services. In addition to the other rights set forth in this Section, BVL agrees
that Customer shall have the right to conduct a mock pre-approval inspection,
which shall not count as an annual audit. BVL and Customer will review and
mutually agree to requirements of the pre-approval inspection audit and BVL will
provide a quotation if necessary.

 

  E.19.2 Customer employees and Customer’s consultants who inspect BVL’s
Facilities shall at all times comply with BVL’s rules, regulations and SOPs
relating to their inspection, and Customer assumes responsibility for the
presence and actions of its employees and consultants on BVL’s premises.

 

  E.19.3

BVL will notify Customer of any inspections or actions by regulatory agencies or
other enforcement bodies which are Product-specific or may impact Product or
BVL’s ability to comply with the terms of this Agreement. BVL will provide
Customer with the applicable or redacted written observations of all such
regulatory audits in no more than 5 business days. If the inspection is specific
to Product, Customer will have the right to have up to 2 representatives on site

 

54



--------------------------------------------------------------------------------

 

during the inspection to address product specific questions, and these
representatives will be permitted to participate in the inspection, including,
but not limited to daily and post-inspection wrap-up sessions related to
Products. Customer shall provide to BVL any requested documents belonging to
Customer if they are required for a regulatory inspection. Customer must notify
BVL immediately of any activities or communications that may result in an
inspection of BVL. BVL will respond to regulatory authority PAI observations
within 15 days if possible and all other Product-specific inspection
observations within 30 days or the time specified by that agency, which ever is
less.

 

  E.19.4 BVL will use commercially reasonable efforts to remedy any defects, or
issues identified in any audit conducted by Customer or a regulatory agency or
other enforcement body as soon as possible.

 

  E.19.5 Customer reserves the right to be on-site at BVL during the Manufacture
of Product, and/or during the inspection of Product by any regulatory agencies.
Customer shall provide at least two (2) weeks advance notice to be on site at
BVL during manufacture.

 

E.20 Reprocessing

Reprocessing can only be performed per written agreement between both BVL and
Customer. Reprocessing directions must be established to define the process. If
the Product is registered, reprocessing parameters must be validated, submitted,
and approved prior to implementation and batch release. Reprocessing of material
or product must be documented to state rationale and justification.

 

E.21 Annual Product Review (APR)

Customer and BVL will jointly be responsible for preparing an Annual Product
Review (APR). In the event the documentation requirements for such APR are
beyond what is customarily provided, BVL will provide such additional
documentation for the APR to Customer in accordance with a proposal prepared by
BVL and acceptable to Customer.

The APR will include, but not be limited to data from all batches Manufactured
during the year:

 

  (i) Analytical data;

 

  (ii) Critical in-process results;

 

  (iii) Failure to meet specifications;

 

  (iv) Significant deviations, non-conforming events and related investigations;

 

  (v) Changes to processes and analytical methods;

 

  (vi) Results of stability monitoring programs;

 

  (vii) Quality-related returns, complaints, recalls and rejections;

 

  (viii) A list of corrective actions and preventative actions taken during the
year.

 

55



--------------------------------------------------------------------------------

BVL and Customer will meet at a minimum of once a year to review process
metrics, including, but not limited to (i) cycle time, (ii) yield, (iii) time to
resolving deviations, and (iv) other metrics reasonably requested by Customer or
agreed upon by the parties. At each such meeting, BVL and Customer will also
discuss ways to improve the process, including any recommendations as to whether
any corrective actions or revalidation should occur.

 

E.22 Annual Quality Agreement Review

Not less than once per Contract Year during the term of the Agreement, the
Parties shall meet and confer in good faith to review the Quality Agreement and
make such changes as may be mutually agreed upon in writing by the Parties.

(Quality Matrix begins on following page)

 

56



--------------------------------------------------------------------------------

Quality Agreement Distribution of Responsibility Matrix:

 

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

1. Purpose and Term of the Quality Agreement             Define purpose and term
of the Quality Agreement    X    X 2. Quality Responsibility             Assure
that all activities associated with production of Customer’s Product are
performed in compliance with cGMP as set forth in 21 CFR part 211, the European
GMPs, and any other regulatory region the drug is for distribution for clinical
or commercial use, as provided in the Regulatory Territory.    X    X    Review
all batch documentation and test results, approve, and release Product to
Customer.       X    Review appropriate batch documentation and test results,
and release and disposition Product for clinical or commercial use    X      
Maintain training records for all BVL personnel that perform cGMP functions
relating to the Product.       X 3. Regulatory Compliance and Product Licensure
            Responsible for product licensure, annual reports, and other
regulatory filings as defined in 21 CFR 314 or other regulatory agencies for the
Territory.    X       Provide Customer with information required for regulatory
filings pursuant to written proposals provided by BVL       X    Prepare and
submit regulatory filings to the appropriate authorities    X    4. Change
Control             Establish and maintain appropriate change control
procedures, including but not limited to revisions, changes or modifications to
documentation, processes, equipment, utilities or facilities that affect the
defined operation and processes or have the potential to affect the quality,
purity, safety, or efficacy of the Product.       X

 

57



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

   Prepare and submit a change request or notification to Customer for all
proposed changes to documentation, facilities/equipment, manufacturing process,
test methods, and specifications that affect Customer manufacturing process.   
   X    Review proposed changes, assess the impact on regulatory filings, and
approve changes.    X    X

4.1 Master Production Record

            Draft and maintain MPR       X    Review and approve MPR    X    X

4.2 Specifications

            Draft and approve non-compendial raw material specifications    X   
X    Draft and approve API specification    X    X    Draft and approve Product
Specification    X    X

4.3 Packaging and Labeling Specifications

            Prepare draft packaging and labeling specifications    X    X   
Approve label and packaging specifications    X    X    Implement packaging and
labeling procedures       X

4.4 Product Changeover

            Perform cleaning validation studies as necessary to demonstrate and
document suitable clearance of other products for the equipment used for
Customer per BVL SOPs.       X

4.5 Changes to the Plant

            Notification to Customer of all changes to the facility that could
impact Customer’s Product       X 5. Documentation             Retain Batch
production documentation for 7 years after a batch is manufactured.       X   
Mutually agree upon disposition of documentation following the 7 year retention
period.    X    X    Maintain product specific documentation (e.g., master batch
records, SOPs, validation documentation, etc.) in accordance with BVL SOPs.   
   X 6. Materials             Establish quality requirements for raw materials,
process components, and packaging material.    X    X    Establish raw material
specifications.    X    X

 

58



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

   Establish a vendor qualification program for vendors of all raw materials to
be used in GMP manufacturing (excluding API).       X    Qualify API vendor    X
      Promptly provide vendor change notifications    X    X    Approve vendor
changes    X    X    Ensure that all raw materials (excluding API), consumables,
and packaging component suppliers are qualified or reviewed according to defined
requirements and procedures, and to maintain file of vendor qualifications      
X    Prepare and maintain a bill of materials that includes specifications and
acceptable grades for required raw materials and consumables.    X    X   
Perform raw material and supplies procurement, QC testing, and material handling
and submission of samples to outside testing laboratories (as applicable) for
BVL Supplied Composition.       X    Perform API procurement, QC testing, and
material handling    X       Maintain programs and procedures for returning
unused or damaged goods.    X    X    Maintain and archive raw material C of A’s
for final release.       X    Maintain and archive API C of A’s    X      
Obtain approval from Customer if BVL needs to subcontract the analytical release
testing of raw materials       X    Approve BVL subcontracted analytical testing
facility per BVL SOP    X    7. Product Specification             Establish and
approve Specification    X    X    Perform Product testing according to
validated procedures and approved Specification       X 8. Manufacturing and
Packaging of the Product             Ensure all manufacturing operations are
conducted in compliance with cGMPs, SOPs, and the Master Production Record      
X 9. Testing of Product             Review and approve all test methods and
validation protocols and reports.    X    X    Validate all test methods, as
appropriate    X    X    Maintain Reference Standard according to BVL SOP’s and
specifications       X

 

59



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

   Store QC stability samples for specified time period       X    Qualify and
approve any contract lab used for product testing    X    X 10. Notification and
Approval of Deviations             Ensure a thorough investigation and
justification of any deviation to stated procedures or out of specification
(OOS) result       X    Ensure all investigation reports are reviewed and
completed prior to completion of the batch production record review       X   
Promptly notify Customer within 3 business days of initiation of investigation
of any deviation or OOS that affects the material or Product being tested per
BVL SOP.       X    Provide technical, compliance, and regulatory oversight in
support of the investigation    X       Hold and segregate material or Product
that does not conform to in-process or release specifications.       X   
Prepare and approve investigation report       X    Review and release/reject
material or Product Batch as an outcome of an approved investigation report.   
X    X    Disposition Product as an outcome of the approved investigation    X
      Establish procedures for the releasing/rejecting failed Batches of raw
material or Product.       X    Promptly notify Customer of cause for
investigation and proposed action plan for raw material or Product failures.   
   X    Participate in Product investigations, as needed.    X       Generate
Investigation Report.    X    X    Review and approve Investigation Report    X
   X 11. Release and Shipment of Product             Provide a copy of executed
Batch Records, deviations and investigation reports, and any applicable
documentation within 1 week of BVL Batch release       X    Generate BVL
Certificate of Analysis       X    Generate BVL Certificate of Compliance      
X

 

60



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

   Perform Product disposition    X       Establish and maintain shipping
procedures and documentation.    X    X    Insure Shipping of Product from BVL
to Customer destination is in compliance with the Specifications for the
Product, specifically including without limitation temperature shipping
requirements    X       Approve shipping configuration and procedures.    X    X
   Package Product for shipment to specified distributors. Store and transport
Product to conform to label copy storage conditions.       X    Request shipment
of Product, specifying date of shipment, shipping address, lot number, quantity,
etc.    X       Ship Product as specified in Batch PO per SOP.       X
12. Retained Samples of the Product             Store retain samples of all
Product composition       X    Specify the number of Product retains per lot,
the retain period, and arrange for the appropriate storage of the Product
retains    X    13. Storage of Product             Define storage conditions for
Product.    X       Securely store Product under controlled temperature and
storage conditions as specified in Product Specification.       X    Establish
and maintain an appropriate environmental monitoring program of storage
conditions       X 14. Stability Activities             Prepare stability
protocols.       X    Review and approve stability protocols    X    X   
Conduct stability studies per approved protocols.       X    Compile data on a
regular basis, and provide regular updates to Customer.       X    Prepare and
approve final stability reports.    X       Provide stability updates to
Regulatory Authorities in Annual Reports or as needed.    X   

 

61



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

15. Process Validation             Prepare Manufacturing Process Validation
(MPV) Plan       X    Review and approve MPV    X    X    Generate process
validation protocols       X    Review and approve process validation protocols
   X    X    Perform validation studies per approved protocols.       X   
Generate validation data in a timely fashion and maintain raw data and
supporting documentation       X    Prepare validation reports.       X   
Review and approve all final reports.    X    X 16. Product Complaints         
   Receive notice of complaints    X       Inform BVL within 5 business days, or
sooner as required, of complaints involving potential product tampering or
adverse medical event    X       Upon a suspected manufacturing issues and upon
mutual agreement of the Parties, perform investigation and provide a written
report within 30 business days, or sooner if mutually agreed       X    Respond
to Product complaints with respect to known adverse events related to the
Product    X       Support the investigation of a potential SAE and provide
information allowing for meeting regulatory reporting requirements       X   
Maintain a record of all complaints, and notify Health Authorities as required.
   X    17 Returned Goods             Specify and document handling of returned
goods.    X    18 Recall of Marketed Product             Notify BVL, regulatory
authorities, and Customers, and all relevant Parties of product recall.    X   
   Perform investigation, as appropriate.    X    X    Maintain copies of all
recall investigations performed on behalf of a Customer and as required by
regulations.       X

 

62



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

19 Audits and Inspections of Facilities and Product             Perform audit of
BVL on an annual basis, as a mock PAI, or as needed on a “for cause” basis    X
      Conduct periodic audits of raw material vendor’s quality systems in
accordance with BVL SOPs.       X    Manage, coordinate and host regulatory
inspections: PAI, general GMP, for-cause, MHRA, and EMEA GMP inspections etc.   
   X    Support product specific PAI or other inspection with up to 2 Customer
staff on site during the inspection. As appropriate, Customer staff will be
permitted to respond to product specific questions and participate in
Product-specific wrap up sessions.    X       Notify Customer within 24 hrs of
receipt of notification of inspection by regulatory authorities for Customer
specific inspection.       X    Prepare written responses to regulatory actions
specific to facility, operations and site specific, non-Customer related
processes       X    Prepare written responses to written regulatory
observations specific to Product.    X    X    Prepare, review, and approve
responses to agency observations issued directly to the site. Respond to PAI
observations within 15 days and all other inspection observations within 30 days
or the time specified by that agency, which ever is less.       X    Provide a
copy of redacted inspection observations and responses to Customer within one
week of completion of said documents.    X    X    Support product specific
regulatory inspections and participate in the Development of product specific
responses or inquiries.    X    X    Support the preparation of regulatory
responses that support inquires made to Customer by authorized regulatory
agencies    X    X    Observe operations on an as needed basis and notify BVL in
advance.    X    20 Reprocessing             Initiate reprocessing request    X
   X    Document rationale, justification, and directions for reprocessing    X
   X    Approve reprocessing    X    X

 

63



--------------------------------------------------------------------------------

         

Responsible Party

Item

  

Activity

  

Customer

  

BVL

21. Annual Product Review             Preparation and submission of the Annual
Product Review (APR)    X    X    Providing data for APR    X    X 22.
Certifications             Provide certification of Customer supplied
Composition to be free from BSE/TSE    X       Provide certification of QP when
applicable for Products shipped for use in EU countries    X       Provide
Certification of facility which produced API for use in Products when applicable
for Products shipped for use in the EU countries    X       Provide Certificate
of Analysis and Certification of each batch of API shipped to BVL for use in
Product to be shipped to EU countries    X       Customer’s Qualified Person
shall generate and approve a Certificate of Batch Release and Certificate of
Compliance to EU GMP for each Batch of Product Manufactured by BVL for Customer
which is distributed for clinical or commercial use in EU countries    X   

 

64



--------------------------------------------------------------------------------

Attachment “F”

Customer Supplied Equipment

This page left intentionally blank.

 

65



--------------------------------------------------------------------------------

Attachment “G”

Representation regarding Customer’s Qualified Person

CUSTOMER LETTERHEAD

Customer Address

BEN VENUE LABORATORIES, INC.

ATTN: COMPLIANCE MANAGER

A Boehringer Ingelheim Company

300 Northfield Road

Bedford, Ohio 44146

Dear BVL COMPLIANCE MANAGER,

Please take notice that Targanta Therapeutics Corporation, hereby certifies in
writing to BVL that it has properly appointed one or more Qualified Person(s) in
compliance with EU Directives, standards and rules, including without
limitation, Article 49 of Directive 2001/82/EC, with respect to the Product(s)
subject the agreement between Ben Venue Laboratories, Inc. and Targanta
Therapeutics Corporation. Said Qualified Person shall fully comply with all EU
standards, directives and rules, including without limitation, as set forth in
Article 51 of 2001/83/EC, and shall be responsible for release of Product(s)
into EU member states.

 

Sincerely, Name Title

 

66



--------------------------------------------------------------------------------

Attachment “H”

GMP Facility Compliance Certificate FOR API SUPPLIER

 

Manufacturing Facility:  

NAME OF API SUPPLIER

 

ADDRESS

 

Phone:

 

Fax:

I INSERT NAME have reviewed the audit report for the above listed facility and I
am satisfied that:

 

 

•     The named site has an acceptable level of compliance with GMP.

 

•     The auditors were adequately qualified to conduct such audits on an
impartial basis.

 

Signature:  

 

   Date:  

 

  Printed Name:  

 

      

Title:   Qualified Person        CUSTOMER NAME        CUSTOMER ADDRESS       
CITY, STATE ZIP COUNTRY        TELEPHONE        FAX         

 

 

THE CONTENTS OF THIS DOCUMENT ARE CONFIDENTIAL TO Targanta Therapeutics
Corporation

 

 

67



--------------------------------------------------------------------------------

Attachment “I”

Statement relating to GMP Status of the Manufacture & Supply of EACH BATCH OF
API

QUALIFIED PERSON’S STATEMENT CONCERNING THE GMP STATUS OF THE

MANUFACTURE AND SUPPLY OF A SPECIFIC ACTIVE PHARMACEUTICAL INGREDIENT

BATCH

I                                          
                                        being a Qualified Person Responsible for
the certification of the manufacture of:

Oritavancin for Injection 100mg

Manufacturer’s Authorization No:                                          EEA
member state:                                         

Confirms the following:

The Active Pharmaceutical Ingredient:

 

 

 

Grade (Insert manufacturer’s grade or identifying code):  

 

Manufactured by the company: (company name)

at the following site address: (company address)

Supplied by: (Company acting as agent/vendor as applicable)

 

At (address)  

 

has been assessed by me and that the stated products are certified as complying
with the requirements of the European Union and are compliant with standards of
GMP equivalent to those laid down in Directive 2003/94/EC and/or Directive
91/412/EEC and Annex 18 of the EU GMP Guide to Good Manufacturing Practice.

 

Signature:  

 

   Date:                             QP CUSTOMER NAME       QP CUSTOMER ADDRESS
     

CITY, STATE ZIP COUNTRY

TELEPHONE

FAX

     

 

68



--------------------------------------------------------------------------------

Attachment “J”

Certificate of Analysis for use in the European Union Member States

Ben Venue Laboratories, Inc.

A Boehringer Ingelheim Company

300 Northfield Road

Bedford, Ohio 44146

Phone: (440) 232-3320

Fax: (440) 439-6398

Site of Manufacture: Ben Venue Laboratories, Inc.

Certificate of Analysis

 

Targanta Therapeutics Corporation    Certificate Date:
                                     225 S. East Street, Suite 390    Delivery
References:                              Indianapolis, IN 46202 USA    Purchase
References:                              (317) 536-7707    Order References:
                                   (317) 536-7737    Customer References:
                            

Description of API:

Regulatory Statements:

This material has been manufactured, packed and tested in accordance with
current GMP. The documentation for this batch has been reviewed and it is
confirmed that this batch complies with GMP and licensed details.

Batch Number:

Date of manufacture:

Expiry date:

 

Test Description

 

Specification

  

Result

 

 

Authorized Signature:  

 

   Name:                                         

Date:  

 

  

Position:  

 

  

THE CONTENTS OF THIS DOCUMENT ARE CONFIDENTIAL TO Targanta Therapeutics
Corporation

 

69